UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-57103 Mack-Cali Realty, L.P. (Exact name of registrant as specified in its charter) Delaware 22-3315804 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 343 Thornall Street, Edison, New Jersey 08837-2206 (Address of principal executive offices) (Zip Code) (732) 590-1000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days.YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company)Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESNO X MACK-CALI REALTY, L.P. FORM 10-Q INDEX Part I Financial Information Page Item 1. Financial Statements (unaudited): Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 5 Consolidated Statement of Changes in Equity for the nine months ended September 30, 2011 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 7 Notes to Consolidated Financial Statements 8-35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36-52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52-53 Item 4. Controls and Procedures 53 Part II Other Information Item 1. Legal Proceedings 54 Item 1A. Risk Factors 54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. (Removed and Reserved) 54 Item 5. Other Information 54-55 Item 6. Exhibits 55 Signatures 56 Exhibit Index 57-71 2 MACK-CALI REALTY, L.P. Part I – Financial Information Item 1.Financial Statements The accompanying unaudited consolidated balance sheets, statements of operations, of changes in equity, and of cash flows and related notes thereto, have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in conjunction with the rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, they do not include all of the disclosures required by GAAP for complete financial statements.The financial statements reflect all adjustments consisting only of normal, recurring adjustments, which are, in the opinion of management, necessary for a fair presentation for the interim periods. The aforementioned financial statements should be read in conjunction with the notes to the aforementioned financial statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included in Mack-Cali Realty, L.P.’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010. The results of operations for the three and nine month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for the entire fiscal year or any other period. 3 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per unit amounts) (unaudited) September 30, December 31, ASSETS Rental property Land and leasehold interests $ $ Buildings and improvements Tenant improvements Furniture, fixtures and equipment Less – accumulated depreciation and amortization ) ) Net investment in rental property Cash and cash equivalents Investments in unconsolidated joint ventures Unbilled rents receivable, net Deferred charges and other assets, net Restricted cash Accounts receivable, net of allowance for doubtful accounts of $2,575 and $2,790 Total assets $ $ LIABILITIES AND EQUITY Senior unsecured notes $ $ Revolving credit facility Mortgages, loans payable and other obligations Dividends and distributions payable Accounts payable, accrued expenses and other liabilities Rents received in advance and security deposits Accrued interest payable Total liabilities Commitments and contingencies Partners’ Capital: General Partner, 10,000 and 10,000 preferred units outstanding General Partner, 87,141,716 and 79,605,474 common units outstanding Limited partners, 12,771,105 and 13,007,668 common units outstanding, Total Mack-Cali Realty, L.P. partners’ capital Noncontrolling interests in consolidated joint ventures Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit amounts) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUES Base rents $ Escalations and recoveries from tenants Construction services Real estate services Other income Total revenues EXPENSES Real estate taxes Utilities Operating services Direct construction costs General and administrative Depreciation and amortization Total expenses Operating income OTHER (EXPENSE) INCOME Interest expense ) Interest and other investment income 10 34 30 73 Equity in earnings (loss) of unconsolidated joint ventures Total other (expense) income ) Income from continuing operations Discontinued operations: Income (loss) from discontinued operations Realized gains (losses) and unrealized losses on disposition of rental property, net Total discontinued operations, net Net income Noncontrolling interest in consolidated joint ventures 96 Preferred unit distributions ) Net income available to common unitholders $ Basic earnings per common unit: Income from continuing operations $ Discontinued operations Net income available to common unitholders $ Diluted earnings per common unit: Income from continuing operations $ Discontinued operations Net income available to common unitholders $ Basic weighted average units outstanding Diluted weighted average units outstanding The accompanying notes are an integral part of these consolidated financial statements. 5 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY(in thousands) (unaudited) General General Limited General General Limited Noncontrolling Partner Partner Partners Partner Partner Partners Interests in Preferred Common Common Preferred Common Common Consolidated Total Units Units Units Unitholders Unitholders Unitholders Joint Ventures Equity Balance at January 1, 2011 10 Net income Distributions General partner common unit offering Decrease in Noncontrolling interests Redemption of limited partners common units for shares of general partner common units Units issued under Dividend Reinvestment and Stock Purchase Plan 4 Contributions – proceeds from stock options exercised Stock compensation Accrued redemption of preferred stock Balance at September 30, 2011 10 The accompanying notes are an integral part of these consolidated financial statements. 6 MACK-CALI REALTY, L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by Operating activities: Depreciation and amortization, including related intangible assets Depreciation and amortization on discontinued operations Amortization of stock compensation Amortization of deferred financing costs and debt discount Equity in earnings of unconsolidated joint venture, net ) ) Realized gains on disposition of rental property ) Distributions of cumulative earnings from unconsolidated joint ventures Changes in operating assets and liabilities: Increase in unbilled rents receivable, net ) ) Increase in deferred charges and other assets, net ) ) Decrease (increase) in accounts receivable, net ) Increase in accounts payable, accrued expenses and other liabilities Decrease in rents received in advance and security deposits ) ) Decrease in accrued interest payable ) ) Net cash provided by operating activities $ $ CASH FLOWS FROM INVESTING ACTIVITIES Additions to rental property and related intangibles $ ) $ ) Investment in unconsolidated joint ventures ) ) Distributions in excess of cumulative earnings from unconsolidated joint ventures (Increase) decreasein restricted cash ) Net cash used in investing activities $ ) $ ) CASH FLOW FROM FINANCING ACTIVITIES Borrowings from revolving credit facility $ Repayment of revolving credit facility ) Repayment of senior unsecured notes $ ) Proceeds from offering of common stock Repayment of mortgages, loans payable and other obligations ) ) Payment of financing costs ) ) Proceeds from stock options exercised Payment of dividends and distributions ) ) Net cash used in financing activities $ ) $ ) Net decrease in cash and cash equivalents $ ) $ ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 MACK-CALI REALTY, L.P. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.ORGANIZATION AND BASIS OF PRESENTATION ORGANIZATION Mack-Cali Realty, L.P., a Delaware limited partnership, together with its subsidiaries (collectively, the “Company” or "Operating Partnership"), was formed on May 31, 1994 to conduct the business of, providing leasing, management, acquisition, development, construction and tenant-related services for its sole general partner, Mack-Cali Realty Corporation (“the Corporation” or “General Partner”).The Company, through its operating divisions and subsidiaries, including the Mack-Cali property-owning partnerships and limited liability companies (collectively, the “Property Partnerships”) is the entity through which all of the General Partner’s operations are conducted. The General Partner is a fully-integrated self-administered, self-managed real estate investment trust (“REIT”). The General Partner controls the Company as its sole general partner and owned an 87.2 percent and 86.0 percent common unit interest in the Company as of September 30, 2011 and December 31, 2010, respectively. The General Partner’s business is the ownership of interests in and operation of the Company, and all of the General Partner’s expenses are incurred for the benefit of the Company. The General Partner is reimbursed by the Company for all expenses it incurs relating to the ownership and operation of the Company. As of September 30, 2011, the Company owned or had interests in 278 properties plus developable land (collectively, the “Properties”).The Properties aggregate approximately 32.4 million square feet, which are comprised of 266buildings, primarily office and office/flex buildings totaling approximately 32.0 million square feet (which include eight buildings, primarily office buildings aggregating approximately 1.2 million square feet owned by unconsolidated joint ventures in which the Company has investment interests), six industrial/warehouse buildings totaling approximately 387,400 square feet, two retail properties totaling approximately 17,300 square feet, one hotel (which is owned by an unconsolidated joint venture in which the Company has an investment interest) and three parcels of land leased to others.The Properties are located in five states, primarily in the Northeast, plus the District of Columbia. BASIS OF PRESENTATION The accompanying consolidated financial statements include all accounts of the Company, its majority-owned and/or controlled subsidiaries, and variable interest entities for which the Company has determined itself to be the primary beneficiary, if any.See Note2: Significant Accounting Policies – Investments in Unconsolidated Joint Ventures for the Company’s treatment of unconsolidated joint venture interests.Intercompany accounts and transactions have been eliminated. The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Certain reclassifications have been made to prior period amounts in order to conform with current period presentation. 2.SIGNIFICANT ACCOUNTING POLICIES Rental Property Rental properties are stated at cost less accumulated depreciation and amortization.Costs directly related to the acquisition, development and construction of rental properties are capitalized. Pursuant to the Company’s adoption of ASC 805, Business Combinations, effective January 1, 2009, acquisition-related costs are expensed as incurred.Capitalized development and construction costs include pre-construction costs essential to the development of the property, development and construction costs, interest, property taxes, insurance, salaries and other project costs incurred during the period of development.Included in total rental property is construction, tenant improvement and development in-progress of $30,948,000 and $65,990,000 as of September 30, 2011 and December 31, 2010, respectively.Ordinary repairs and maintenance are expensed as incurred; major replacements and betterments, which improve or extend the life of the asset, are capitalized and depreciated over their estimated useful lives.Fully-depreciated assets are removed from the accounts. 8 The Company considers a construction project as substantially completed and held available for occupancy upon the completion of tenant improvements, but no later than one year from cessation of major construction activity (as distinguished from activities such as routine maintenance and cleanup).If portions of a rental project are substantially completed and occupied by tenants, or held available for occupancy, and other portions have not yet reached that stage, the substantially completed portions are accounted for as a separate project.The Company allocates costs incurred between the portions under construction and the portions substantially completed and held available for occupancy, and capitalizes only those costs associated with the portion under construction. Properties are depreciated using the straight-line method over the estimated useful lives of the assets.The estimated useful lives are as follows: Leasehold interests Remaining lease term Buildings and improvements 5 to 40 years Tenant improvements The shorter of the term of the related lease or useful life Furniture, fixtures and equipment 5 to 10 years Upon acquisition of rental property, the Company estimates the fair value of acquired tangible assets, consisting of land, building and improvements, and identified intangible assets and liabilities assumed, generally consisting of the fair value of (i) above and below market leases, (ii) in-place leases and (iii) tenant relationships.The Company allocates the purchase price to the assets acquired and liabilities assumed based on their fair values.The Company records goodwill or a gain on bargain purchase (if any) if the net assets acquired/liabilities assumed exceed the purchase consideration of a transaction.In estimating the fair value of the tangible and intangible assets acquired, the Company considers information obtained about each property as a result of its due diligence and marketing and leasing activities, and utilizes various valuation methods, such as estimated cash flow projections utilizing appropriate discount and capitalization rates, estimates of replacement costs net of depreciation, and available market information.The fair value of the tangible assets of an acquired property considers the value of the property as if it were vacant. Above-market and below-market lease values for acquired properties are initially recorded based on the present value, (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining term of the lease for above-market leases and the initial term plus the term of any below-market fixed rate renewal options for below-market leases. The capitalized above-market lease values are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed rate renewal options of the respective leases. Other intangible assets acquired include amounts for in-place lease values and tenant relationship values, which are based on management’s evaluation of the specific characteristics of each tenant’s lease and the Company’s overall relationship with the respective tenant.Factors to be considered by management in its analysis of in-place lease values include an estimate of carrying costs during hypothetical expected lease-up periods considering current market conditions, and costs to execute similar leases.In estimating carrying costs, management includes real estate taxes, insurance and other operating expenses and estimates of lost rentals at market rates during the expected lease-up periods, depending on local market conditions.In estimating costs to execute similar leases, management considers leasing commissions, legal and other related expenses.Characteristics considered by management in valuing tenant relationships include the nature and extent of the Company’s existing business relationships with the tenant, growth prospects for developing new business with the tenant, the tenant’s credit quality and expectations of lease renewals.The value of in-place leases are amortized to expense over the remaining initial terms of the respective leases.The value of tenant relationship intangibles are amortized to expense over the anticipated life of the relationships. 9 On a periodic basis, management assesses whether there are any indicators that the value of the Company’s rental properties held for use may be impaired.In addition to identifying any specific circumstances which may affect a property or properties, management considers other criteria for determining which properties may require assessment for potential impairment.The criteria considered by management include reviewing low leased percentages, significant near-term lease expirations, recently acquired properties, current and historical operating and/or cash flow losses, near-term mortgage debt maturities or other factors that might impact the Company’s intent and ability to hold the property.A property’s value is impaired only if management’s estimate of the aggregate future cash flows (undiscounted and without interest charges) to be generated by the property is less than the carrying value of the property.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the property over the fair value of the property.The Company’s estimates of aggregate future cash flows expected to be generated by each property are based on a number of assumptions.These assumptions are generally based on management’s experience in its local real estate markets and the effects of current market conditions.The assumptions are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and costs to operate each property.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the future cash flows estimated by management in its impairment analyses may not be achieved, and actual losses or impairment may be realized in the future. Rental Property Held for Sale and Discontinued Operations When assets are identified by management as held for sale, the Company discontinues depreciating the assets and estimates the sales price, net of selling costs, of such assets.If, in management’s opinion, the estimated net sales price of the assets which have been identified as held for sale is less than the net book value of the assets, a valuation allowance is established.Properties identified as held for sale and/or disposed of are presented in discontinued operations for all periods presented.See Note 6: Discontinued Operations. If circumstances arise that previously were considered unlikely and, as a result, the Company decides not to sell a property previously classified as held for sale, the property is reclassified as held and used.A property that is reclassified is measured and recorded individually at the lower of (a) its carrying amount before the property was classified as held for sale, adjusted for any depreciation (amortization) expense that would have been recognized had the property been continuously classified as held and used, or (b) the fair value at the date of the subsequent decision not to sell. Investments in Unconsolidated Joint Ventures The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting.The Company applies the equity method by initially recording these investments at cost, as Investments in Unconsolidated Joint Ventures, subsequently adjusted for equity in earnings and cash contributions and distributions. 10 ASC 810, Consolidation, provides guidance on the identification of entities for which control is achieved through means other than voting rights (“variable interest entities” or “VIEs”) and the determination of which business enterprise, if any, should consolidate the VIE (the “primary beneficiary”).Generally, the consideration of whether an entity is a VIE applies when either (1) the equity investors (if any) lack one or more of the essential characteristics of a controlling financial interest, (2) the equity investment at risk is insufficient to finance that entity’s activities without additional subordinated financial support or (3) the equity investors have voting rights that are not proportionate to their economic interests and the activities of the entity involve or are conducted on behalf of an investor with a disproportionately small voting interest. On January 1, 2010, the Company adopted the updated provisions of ASC 810, which amends FIN 46(R) to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.Additionally, ASC 810 amends FIN 46(R) to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity, which was based on determining which enterprise absorbs the majority of the entity’s expected losses, receives a majority of the entity’s expected residual returns, or both.ASC 810 amends certain guidance in Interpretation 46(R) for determining whether an entity is a variable interest entity.Also, ASC 810 amends FIN 46(R) to require enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity.The enhanced disclosures are required for any enterprise that holds a variable interest in a variable interest entity.The adoption of this guidance did not have a material impact to these financial statements.See Note 4: Investments in Unconsolidated Joint Ventures for disclosures regarding the Company’s unconsolidated joint ventures. On a periodic basis, management assesses whether there are any indicators that the value of the Company’s investments in unconsolidated joint ventures may be impaired.An investment is impaired only if management’s estimate of the value of the investment is less than the carrying value of the investment, and such decline in value is deemed to be other than temporary.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the investment over the value of the investment.The Company’s estimates of value for each investment (particularly in commercial real estate joint ventures) are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and operating costs.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the values estimated by management in its impairment analyses may not be realized, and actual losses or impairment may be realized in the future.See Note 4: Investments in Unconsolidated Joint Ventures. Cash and Cash Equivalents All highly liquid investments with a maturity of three months or less when purchased are considered to be cash equivalents. Marketable Securities The Company classifies its marketable securities among three categories: held-to-maturity, trading and available-for-sale.Unrealized holding gains and losses relating to available-for-sale securities are excluded from earnings and reported as other comprehensive income (loss) in equity until realized.A decline in the market value of any held-to-maturity marketable security below cost that is deemed to be other than temporary results in a reduction in the carrying amount to fair value.Any impairment would be charged to earnings and a new cost basis for the security established. 11 The fair value of the marketable securities is determined using level I inputs under ASC 820, Fair Value Measurements and Disclosures.Level I inputs represent quoted prices available in an active market for identical investments as of the reporting date. Deferred Financing Costs Costs incurred in obtaining financing are capitalized and amortized over the term of the related indebtedness. Amortization of such costs is included in interest expense and was $584,000 and $646,000 for the three months ended September 30, 2011 and 2010, respectively, and $1,752,000 and $2,021,000 for the nine months ended September 30, 2011 and 2010, respectively. Deferred Leasing Costs Costs incurred in connection with leases are capitalized and amortized on a straight-line basis over the terms of the related leases and included in depreciation and amortization.Unamortized deferred leasing costs are charged to amortization expense upon early termination of the lease. Certain employees of the Corporation are compensated for providing leasing services to the Properties.The portion of such compensation, which is capitalized and amortized, approximated $1,099,000 and $872,000 for the three months ended September 30, 2011 and 2010, respectively, and $3,135,000 and $2,728,000 for the nine months ended September 30,2011 and 2010, respectively. Derivative Instruments The Company measures derivative instruments, including certain derivative instruments embedded in other contracts, at fair value and records them as an asset or liability, depending on the Company’s rights or obligations under the applicable derivative contract.For derivatives designated and qualifying as fair value hedges, the changes in the fair value of both the derivative instrument and the hedged item are recorded in earnings.For derivatives designated as cash flow hedges, the effective portions of the derivative are reported in other comprehensive income (“OCI”) and are subsequently reclassified into earnings when the hedged item affects earnings. Changes in fair value of derivative instruments not designated as hedging and ineffective portions of hedges are recognized in earnings in the affected period. Revenue Recognition Base rental revenue is recognized on a straight-line basis over the terms of the respective leases. Unbilled rents receivable represents the amount by which straight-line rental revenue exceeds rents currently billed in accordance with the lease agreements.Above-market and below-market lease values for acquired properties are initially recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining terms of the lease for above-market leases and the remaining initial terms plus the terms of any below-market fixed-rate renewal options for below-market leases.The capitalized above-market lease values for acquired properties are amortized as a reduction of base rental revenue over the remaining terms of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed-rate renewal options of the respective leases.Escalations and recoveries from tenants are received from tenants for certain costs as provided in the lease agreements.These costs generally include real estate taxes, utilities, insurance, common area maintenance and other recoverable costs.See Note 15: Tenant Leases.Construction services revenue includes fees earned and reimbursements received by the Company for providing construction management and general contractor services to clients.Construction services revenue is recognized on the percentage of completion method.Using this method, profits are recorded on the basis of estimates of the overall profit and percentage of completion of individual contracts.A portion of the estimated profits is accrued based upon estimates of the percentage of completion of the construction contract.This revenue recognition method involves inherent risks relating to profit and cost estimates.Real estate services revenue includes property management, facilities management, leasing commission fees and other services, and payroll and related costs reimbursed from clients.Other income includes income from parking spaces leased to tenants, income from tenants for additional services arranged for by the Company and income from tenants for early lease terminations. 12 Allowance for Doubtful Accounts Management periodically performs a detailed review of amounts due from tenants to determine if accounts receivable balances are impaired based on factors affecting the collectability of those balances.Management’s estimate of the allowance for doubtful accounts requires management to exercise significant judgment about the timing, frequency and severity of collection losses, which affects the allowance and net income. Income and Other Taxes The Company is a partnership, and, as a result, all income and losses of the partnership are allocated to the partners for inclusion in their respective tax returns. Accordingly, no provision or benefit for income taxes has been made in the accompanying financial statements. Certain of the Company’s corporate subsidiaries are taxable REIT subsidiaries (each a “TRS”).In general, a TRS may perform additional services for tenants of the Company and generally may engage in any real estate or non-real estate related business (except for the operation or management of health care facilities or lodging facilities or the providing to any person, under a franchise, license or otherwise, rights to any brand name under which any lodging facility or health care facility is operated).A TRS is subject to corporate federal income tax.If the Corporation fails to qualify as a REIT in any taxable year, the Corporation will be subject to federal income tax (including any applicable alternative minimum tax) on its taxable income at regular corporate tax rates.The Corporation is subject to certain state and local taxes. Pursuant to the amended provisions related to uncertain tax provisions of ASC740, Income Taxes, the Company recognized no material adjustments regarding its tax accounting treatment.The Company expects to recognize interest and penalties related to uncertain tax positions, if any, as income tax expense, which is included in general and administrative expense. In the normal course of business, the Company or one of its subsidiaries is subject to examination by federal, state and local jurisdictions in which it operates, where applicable.As of September 30, 2011, the tax years that remain subject to examination by the major tax jurisdictions under the statute of limitations are generally from the year2006 forward. Earnings Per Unit The Company presents both basic and diluted earnings per unit (“EPU”).Basic EPU excludes dilution and is computed by dividing net income available to common unitholders by the weighted average number of units outstanding for the period.Diluted EPU reflects the potential dilution that could occur if securities or other contracts to issue common units were exercised or converted into common units, where such exercise or conversion would result in a lower EPU amount. Distributions Payable The distributions payable at September 30, 2011 represents distributions payable to preferred unitholders (10,000 Series C preferred units) and common unitholders (99,913,109 units), for all such holders of record as of October 5, 2011 with respect to the third quarter 2011.The third quarter 2011 preferred unit distributions of $50.00 per preferred unit and common unit distributions of $0.45 per common unit were approved by the Corporation’s Board of Directors on September 14, 2011.The common unit distributions payable were paid on October 11, 2011.The preferred unit distributions payable were paid on October 17, 2011. 13 The distributions payable at December 31, 2010 represents distributions payable to preferred unitholders (10,000 Series C preferred units) and common unitholders (92,613,210 units), for all such holders of record as of January 5, 2011 with respect to the fourth quarter 2010.The fourth quarter 2010 preferred unit distributions of $50.00 per preferred unit and common unit distributions of $0.45 per common unit were approved by the Corporation’s Board of Directors on December 7, 2010.The common unit distributions and preferred unit distributions payable were paid on January14, 2011. Costs Incurred For Stock Issuances Costs incurred in connection with the Corporation’s stock issuances are reflected as a reduction of General Partner’s capital. Stock Compensation The Company accounts for stock options and restricted stock awards granted prior to 2002 using the intrinsic value method prescribed in the previously existing accounting guidance on accounting for stock issued to employees.Under this guidance, compensation cost for stock options is measured as the excess, if any, of the quoted market price of the Corporation’s stock at the date of grant over the exercise price of the option granted.Compensation cost for stock options is recognized ratably over the vesting period.The Corporation’s policy is to grant options with an exercise price equal to the quoted closing market price of the Corporation’s stock on the business day preceding the grant date.Accordingly, no compensation cost has been recognized under the Corporation’s stock option plans for the granting of stock options made prior to 2002.Restricted stock awards granted prior to 2002 are valued at the vesting dates of such awards with compensation cost for such awards recognized ratably over the vesting period. In 2002, the Company adopted the provisions of ASC 718, Compensation-Stock Compensation.In 2006, the Company adopted the amended guidance, which did not have a material effect on the Company’s financial position and results of operations.These provisions require that the estimated fair value of restricted stock (“Restricted Stock Awards”) and stock options at the grant date be amortized ratably into expense over the appropriate vesting period.The Company recorded restricted stock expense of $690,000 and $626,000 for the three months ended September 30, 2011 and 2010, respectively, and $2,070,000 and $1,869,000 for the nine months ended September 30, 2011 and 2010, respectively. Other Comprehensive Income Other comprehensive income (loss) includes items that are recorded in equity, such as unrealized holding gains or losses on marketable securities available for sale. 3. REAL ESTATE TRANSACTION The following office property commenced initial operations during the nine months ended September 30, 2011:(dollars in thousands) # of Rentable Investment by Date Property/Address Location Bldgs. Square Feet Company (a) 05/01/11 55 Corporate Drive Bridgewater, New Jersey 1 Total Properties Commencing Initial Operations: 1 (a)Amount is as of September 30, 2011. 14 4.INVESTMENTS IN UNCONSOLIDATED JOINT VENTURES The debt of the Company’s unconsolidated joint ventures generally is non-recourse to the Company, except for customary exceptions pertaining to such matters as intentional misuse of funds, environmental conditions, material misrepresentations, and as otherwise indicated below. PLAZA VIII AND IX ASSOCIATES, L.L.C. Plaza VIII and IX Associates, L.L.C. is a joint venture between the Company and Columbia Development Company, L.L.C. (“Columbia”), which owns land for future development, located on the Hudson River waterfront in Jersey City, New Jersey, adjacent to the Company’s Harborside Financial Center office complex.The Company and Columbia each hold a 50 percent interest in the venture.The venture owns undeveloped land currently used as a parking facility. SOUTH PIER AT HARBORSIDE – HOTEL The Company has a joint venture with Hyatt Corporation (“Hyatt”) which owns a 350-room hotel on the South Pier at Harborside Financial Center, Jersey City, New Jersey.The Company owns a 50 percent interest in the venture. The venture has a mortgage loan with a balance as of September 30, 2011 of $65.4 million collateralized by the hotel property.The loan carries an interest rate of 6.15 percent and matures in November 2016.The venture has a loan with a balance as of September 30, 2011 of $5.5 million with the City of Jersey City, provided by the U.S. Department of Housing and Urban Development.The loan currently bears interest at fixed rates ranging from 6.09 percent to 6.62 percent and matures in August 2020.The Company has posted a $5.5 million letter of credit in support of this loan, half of which is indemnified by Hyatt. RED BANK CORPORATE PLAZA The Company has a joint venture with The PRC Group, which owns Red Bank Corporate Plaza, a 92,878 square foot office building located in Red Bank, New Jersey.The property is fully leased to Hovnanian Enterprises, Inc. through September 30, 2017.The Company holds a 50 percent interest in the venture. The venture had a $20.3 million loan with a commercial bank collateralized by the office property, which bore interest at a rate of the London Interbank Offered Rate (“LIBOR”) plus 125 basis points and was scheduled to mature in May 2011.In May 2011, the venture paid the lender $1.7 million and refinanced the remainder of the loan.The new loan, with a balance of $18.3 million at September 30, 2011, bears interest at a rate of LIBOR plus 300 basis points and matures on May 17, 2016.LIBOR was 0.24 percent at September 30, 2011.The loan includes contingent guarantees for a portion of the principal by the Company based on certain conditions.On September 22, 2011, the interest rate on 75 percent of the loan principal was swapped to an all-in fixed rate of 3.99375 percent effective from October 17, 2011 through maturity. The Company performs management, leasing and other services for the property owned by the joint venture and recognized $24,000 and $24,000 in fees for such services in the three months ended September 30, 2011 and 2010, respectively, and $72,000 and $72,000 for the nine months ended September 30, 2011 and 2010, respectively. MACK-GREEN-GALE LLC/GRAMERCY AGREEMENT On May 9, 2006, the Company entered into a joint venture, Mack-Green-Gale LLC and subsidiaries (“Mack-Green”), with SL Green, pursuant to which Mack-Green held an approximate 96 percent interest in and acted as general partner of Gale SLG NJ Operating Partnership, L.P. (the “OPLP”).The Company’s acquisition cost for its interest in Mack-Green was approximately $125 million, which was funded primarily through borrowing under the Company’s revolving credit facility.At the time, the OPLP owned 100 percent of entities (“Property Entities”) which owned 25 office properties (the “OPLP Properties”) which aggregated 3.5 million square feet (consisting of 17 office properties aggregating 2.3 million square feet located in New Jersey and eight properties aggregating 1.2 million square feet located in Troy, Michigan).In December 2007, the OPLP sold its eight properties located in Troy, Michigan for $83.5 million.The venture recognized a loss of approximately $22.3million from the sale. As defined in the Mack-Green operating agreement, the Company shared decision-making equally with SL Green regarding:(i) all major decisions involving the operations of Mack-Green; and (ii) overall general partner responsibilities in operating the OPLP. 15 The Mack-Green operating agreement generally provided for profits and losses to be allocated as follows: (i) 99 percent of Mack-Green’s share of the profits and losses from 10 specific OPLP Properties allocable to the Company and one percent allocable to SL Green; (ii) one percent of Mack-Green’s share of the profits and losses from eight specific OPLP Properties and its minor interest in four office properties allocable to the Company and 99 percent allocable to SL Green; and (iii)50 percent of all other profits and losses allocable to the Company and 50 percent allocable to SL Green. Substantially all of the OPLP Properties were encumbered by mortgage loans with an aggregate outstanding principal balance of $276.3 million at March 31, 2009.$185.0 million of the mortgage loans bore interest at a weighted average fixed interest rate of 6.26 percent per annum and matured at various times through May 2016. Six of the OPLP Properties (the “Portfolio Properties”) were encumbered by $90.3 million of mortgage loans which bore interest at a floating rate of LIBOR plus 275 basis points per annum and were scheduled to mature in May 2009. The floating rate mortgage loans were provided to the six entities which owned the Portfolio Properties (collectively, the “Portfolio Entities”) by Gramercy, which was a related party of SL Green.Based on the venture’s anticipated holding period pertaining to the Portfolio Properties, the venture believed that the carrying amounts of these properties may not have been recoverable at December 31, 2008. Accordingly, as the venture determined that its carrying value of these properties exceeded the estimated fair value, it recorded an impairment charge of approximately $32.3 million as of December 31, 2008. On April 29, 2009, the Company acquired the remaining interests in Mack-Green from SL Green.As a result, the Company owns 100 percent of Mack-Green.Additionally, on April 29, 2009, the mortgage loans with Gramercy on the Portfolio Properties (the “Gramercy Agreement”) were modified to provide for, among other things, interest to accrue at the current rate of LIBOR plus 275 basis points per annum, with the interest pay rate capped at 3.15 percent per annum.Under the Gramercy Agreement, the payment of debt service is subordinate to the payment of operating expenses.Interest at the pay rate is payable only out of funds generated by the Portfolio Properties and only to the extent that the Portfolio Properties’ operating expenses have been paid, with any accrued unpaid interest above the pay rate serving to increase the balance of the amounts due at the termination of the agreement.Any excess funds after payment of debt service generally will be escrowed and available for future capital and leasing costs, as well as to cover future cash flow shortfalls, as appropriate.The Gramercy Agreement was scheduled to terminate on May9, 2011.Approximately six months in advance of the end of the term of the Gramercy Agreement, the Portfolio Entities are to provide estimates of eachproperty’s fair market value (“FMV”).Gramercy has the right to accept or reject the FMV.If Gramercy rejects the FMV, Gramercy must market the property for sale in cooperation with the Portfolio Entities and must approve the ultimate sale.However, Gramercy has no obligation to market a Portfolio Property if the FMV is less than the allocated amount due, including accrued, unpaid interest. If any Portfolio Property is not sold, the Portfolio Entities have agreed to give a deed in lieu of foreclosure, unless the FMV was equal to or greater than the allocated amount due for such Portfolio Property, in which case they can elect to have that Portfolio Property released by paying the FMV.If Gramercy accepts the FMV, the Portfolio Property will be released from the Gramercy Agreement upon payment of the FMV.Under the direction of Gramercy, the Company continues to perform management, leasing, and construction services for the Portfolio Properties at market terms.The Portfolio Entities have a participation interest which provides for sharing 50 percent of any amount realized in excess of the allocated amounts due for each Portfolio Property.On November 5, 2010, the Portfolio Entities that owned the remaining four unconsolidated Portfolio Properties provided estimates of the properties’ fair market values to Gramercy, pursuant to the Gramercy Agreement.On May 5, 2011, the Gramercy Agreement was extended to December 31, 2011. As the Company acquired SL Green’s interests in Mack-Green, the Company owns 100 percent of Mack-Green and is consolidating Mack-Green as of the closing date.Mack-Green, in turn, has been and will continue consolidating the OPLP as Mack-Green’s approximate 96 percent, general partner ownership interest in the OPLP remained unchanged as of the closing date.Additionally, as of the closing date, the OPLP continues to consolidate its Property Entities not subject to the Gramercy Agreement, as its 100-percent ownership and rights regarding these entities were unchanged in the transaction.The OPLP does not consolidate the Portfolio Entities subject to the Gramercy Agreement, as the Gramercy Agreement is considered a reconsideration event under the provisions of ASC 810, Consolidation, and accordingly, the Portfolio Entities were deemed to be variable interest entities for which the OPLP was not considered the primary beneficiary based on the Gramercy Agreement as described above.As a result of the SLG Transactions, the Company has an unconsolidated joint venture interest in the Portfolio Properties. 16 On March 31, 2010, the venture sold one of its unconsolidated Portfolio Properties subject to the Gramercy Agreement, 1280 Wall Street West, a 121,314 square foot office property, located in Lyndhurst, New Jersey, for approximately $13.9 million, which was primarily used to pay down mortgage loans pursuant to the Gramercy Agreement. On December 17, 2010, the venture repaid the $26.8 million allocated loan amount of one of the unconsolidated Portfolio Properties which was subject to the Gramercy Agreement, One Grande Commons, a 198,376 square foot office property, located in Bridgewater, New Jersey. Concurrent with the repayment, the venture placed $11 million mortgage financing on the property obtained from a bank.As a result of the repayment of the existing mortgage loan, the venture, which is consolidated by the Company, obtained a controlling interest and is consolidating the office property. The Company performs management, leasing, and construction services for properties owned by the unconsolidated joint ventures and recognized $108,000 and $223,000 in income for such services in the three months ended September 30, 2011 and 2010, respectively, and $382,000 and $690,000 in income for the nine months ended September 30, 2011 and 2010, respectively. GE/GALE FUNDING LLC (Princeton Forrestal Village) On May 9, 2006, the Company acquired a 10 percent indirect interest in the entity (“GE Gale”) which owned Princeton Forrestal Village, a mixed-use, office/retail complex aggregating 527,015 square feet and located in Plainsboro, New Jersey (“Princeton Forrestal Village” or “PFV”) for $1.8 million. On December 16, 2010, GE Gale sold PFV for $55 million, realizing a gain on the sale of $207,000 (of which the Company’s share of $41,000 is included in equity in earnings for the year ended December 31, 2010). The Company had performed management services for PFV and recognized $0 and $87,000 for such services in the three and nine months ended September 30, 2011 and management, leasing, and other services for PFV prior to its sale and recognized $371,000 and $992,000 in income for such services in the three and nine months ended September 30, 2010, respectively. GALE KIMBALL, L.L.C. On June 15,2006, the Company acquired an 8.33 percent indirect interest in 100Kimball Drive LLC (“100 Kimball”), which developed and placed in service a 175,000 square foot office property that is leased to a single tenant, located at 100 Kimball Drive, Parsippany, New Jersey (the “Kimball Property”). On December 10, 2010, 100 Kimball sold its office property for approximately $60 million, realizing a gain on the sale of $19.8 million (of which the Company’s share of $1.6 million is included in equity in earnings for the year ended December 31, 2010).As a result of the sale the Company received a distribution of approximately $5.4 million, of which $2.4 million was paid out pursuant to the Participation Rights (see Note 11: Noncontrolling Interests in Consolidated Joint Ventures – Participation Rights). The Company had performed management, leasing, and other services for the property prior to its sale and recognized $71,000 and $213,300 in income for such services in the three and nine months ended September 30, 2010, respectively. 12 VREELAND ASSOCIATES, L.L.C. On September 8,2006, the Company entered into a joint venture to form M-C Vreeland, LLC (“M-C Vreeland”), for the sole purpose of acquiring 50 percent membership interest in 12 Vreeland Associates, L.L.C., an entity owning an office property located at 12 Vreeland Road, Florham Park, New Jersey. The operating agreement of M-C Vreeland provides, among other things, for the Participation Rights (see Note 11: Noncontrolling Interests in Consolidated Joint Ventures – Participation Rights). 17 The office property at 12 Vreeland is a 139,750 square foot office building.The property is subject to a fully-amortizing mortgage loan, which matures on July 1, 2012, and bears interest at 6.9 percent per annum.As of September 30, 2011, the outstanding balance on the mortgage note was $1.8 million. Under the operating agreement of 12 Vreeland Associates, L.L.C., M-C Vreeland has a 50 percent interest, with S/K Florham Park Associates, L.L.C. (the managing member) and its affiliate holding the other 50 percent. BOSTON-DOWNTOWN CROSSING In October 2006, the Company entered into a joint venture with affiliates of Vornado Realty LP and JP Morgan Chase Bank to acquire and redevelop the Filenes property located in the Downtown Crossing district of Boston, Massachusetts (the “Filenes Property”).The development was to include approximately 1.2 million square feet consisting of office, retail, condominium apartments, hotel and parking garage.The project is subject to governmental approvals. The venture acquired the Filenes Property on January 29, 2007, for approximately $100 million. The venture was organized in contemplation of developing and converting the Filene’s Property into a condominium consisting of a retail unit, an office unit, a parking unit, a hotel unit and a residential unit.The Company, through subsidiaries, separately holds approximately a 15 percent indirect ownership interest in each of the units. Distributions will generally be in proportion to its members’ respective ownership interests and, depending upon the development unit, promotes will be available to specified partners after the achievement of certain internal rates of return ranging from 10 to 15 percent. The joint venture has suspended its plans for the development of the Filenes Property.The venture recorded an impairment charge of approximately $69.5 million on its development project in 2008. GALE JEFFERSON, L.L.C. On August 22, 2007, the Company entered into a joint venture with a Gale Affiliate to form M-C Jefferson, L.L.C. (“M-C Jefferson”) for the sole purpose of acquiring an 8.33 percent indirect interest in One Jefferson Road LLC (“One Jefferson”), which developed and placed in service a 100,010 square foot office property at One Jefferson Road, Parsippany, New Jersey, (“the Jefferson Property”).The property has been fully leased to a single tenant through August2025. The operating agreement of M-C Jefferson provides, among other things, for the Participation Rights (see Note 11: Noncontrolling Interests in Consolidated Joint Ventures – Participation Rights).The operating agreements of Gale Jefferson, L.L.C. (“Gale Jefferson”), which is owned 33.33 percent by M-C Jefferson and 66.67 percent by the Hampshire Generational Fund, L.L.C. (“Hampshire”) provides, among other things, for the distribution of net cash flow, first, in accordance with its member’s respective interests until each member is provided, as a result of such distributions, with an annual 12 percent compound return on the Member’s Capital Contributions, as defined in the operating agreement and secondly, 50 percent to each of the Company and Hampshire. One Jefferson had a loan in the amount of $21 million at September30, 2011 and bore interest at a rate of LIBOR plus 160 basis points which was repaid on October 24, 2011.On October 24, 2011, One Jefferson obtained a new loan in the amount of $20.2 million.The new loan bears interest at a rate of one-month LIBOR plus 160 basis points and matures on October 24, 2012 with a one year extension option, subject to the payment of a fee and certain other conditions. The Company performs management, leasing and other services for Gale Jefferson and recognized $39,000 and $336,000 in income (net of $0 and $1.3 million in direct costs) for such services for the three months ended September 30, 2011 and 2010, respectively, and $118,000 and $467,500 in income (net of $0 and $5.3 million in direct costs) for the nine months ended September 30, 2011 and 2010, respectively. 18 SUMMARIES OF UNCONSOLIDATED JOINT VENTURES The following is a summary of the financial position of the unconsolidated joint ventures in which the Company had investment interests as of September30, 2011 and December31, 2010. (dollars in thousands) September 30, 2011 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Assets: Rental property, net $ 8,488 $ 60,937 $ 23,020 $ 39,578 $ 13,415 $ 145,438 Other assets $ 46,080 $ 2,657 Total assets $ 9,234 $ 73,367 $ 25,811 $ 45,345 $ 13,590 $ 46,080 $ 2,657 $ 216,309 Liabilities and partners’/members’ capital (deficit): Mortgages, loans payable and other obligations $ 70,964 $ 18,280 $ 50,978 $ 141,974 Other liabilities 58 Partners’/members’ capital (deficit) $ 46,080 $ 2,657 Total liabilities and partners’/members’ capital (deficit) $ 9,234 $ 73,367 $ 25,811 $ 45,345 $ 13,590 $ 46,080 $ 2,657 $ 216,309 Company’s investment in unconsolidated joint ventures, net $ 4,273 $ 10,103 $ 13,015 $ 1,063 December 31, 2010 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Assets: Rental property, net $ 8,947 $ 64,964 $ 23,594 $ 40,786 $ 14,081 $ 152,372 Other assets $ 46,111 $ 2,440 Total assets $ 9,853 $ 76,645 $ 30,016 $ 47,047 $ 14,815 $ 46,111 $ 2,440 $ 228,413 Liabilities and partners’/members’ capital (deficit): Mortgages, loans payable and other obligations $ 72,168 $ 20,424 $ 50,978 $ 146,731 Other liabilities 89 Partners’/members’ capital (deficit) $ 46,111 $ 2,440 Total liabilities and partners’/members’ capital (deficit) $ 9,853 $ 76,645 $ 30,016 $ 47,047 $ 14,815 $ 46,111 $ 2,440 $ 228,413 Company’s investment in unconsolidated joint ventures, net $ 4,584 $ 13,022 19 SUMMARIES OF UNCONSOLIDATED JOINT VENTURES The following is a summary of the results of operations of the unconsolidated joint ventures for the period in which the Company had investment interests during the three months ended September30, 2011 and 2010.(dollars in thousands) Three Months Ended September 30, 2011 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Total revenues Operating and other Depreciation and amortization Interest expense Net income Company’s equity in earnings (loss) of unconsolidated joint ventures Three Months Ended September 30, 2010 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Total revenues Operating and other Depreciation and amortization Interest expense Net income $9 Company’s equity in earnings (loss) of unconsolidated joint ventures $5 $5 SUMMARIES OF UNCONSOLIDATED JOINT VENTURES The following is a summary of the results of operations of the unconsolidated joint ventures for the period in which the Company had investment interests during the nine months ended September30, 2011 and 2010.(dollars in thousands) Nine Months Ended September 30, 2011 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Total revenues Operating and other Depreciation and amortization Interest expense Net income Company’s equity in earnings (loss) of unconsolidated joint ventures Nine Months Ended September 30, 2010 Plaza Red Bank Princeton Boston- VIII & IX Harborside Corporate Gramercy Forrestal Gale 12 Downtown Gale Combined Associates South Pier Plaza Agreement Village Kimball Vreeland Crossing Jefferson Total Total revenues Operating and other $ (136) Depreciation and amortization Interest expense Net income $ (136) Company’s equity in earnings (loss) of unconsolidated joint ventures 20 5. DEFERRED CHARGES AND OTHER ASSETS September 30, December 31, (dollars in thousands) Deferred leasing costs Deferred financing costs Accumulated amortization Deferred charges, net In-place lease values, related intangible and other assets, net Prepaid expenses and other assets, net Total deferred charges and other assets, net 6. DISCONTINUED OPERATIONS The Company did not dispose of any properties during the nine months ended September 30, 2011. On June 1, 2010, the Company disposed of its 150,050 square foot office property located at 105 Challenger Road in Ridgefield Park, New Jersey and recorded a gain on the disposal of the office property of approximately $4.4million.The Company has presented this property as discontinued operations in its statement of operations for all periods presented. The following table summarizes income from discontinued operations and the related realized gains (losses) and unrealized losses on disposition of rental property, net, for the nine months period ended September 30, 2010 (no operations in 2011).(dollars in thousands) Nine Months Ended September 30, Total revenues Operating and other expenses Depreciation and amortization Interest expense (net of interest income) Income from discontinued operations before gains (losses) and unrealized losses on disposition of rental property Realized gains (losses) and unrealized losses on disposition of rental property, net Total discontinued operations, net 21 7.SENIOR UNSECURED NOTES A summary of the Company’s senior unsecured notes as of September 30, 2011 and December 31, 2010 is as follows:(dollars in thousands) September 30, December 31, Effective Rate (1) 5.250% Senior Unsecured Notes, due January 15, 2012 5.457% 6.150% Senior Unsecured Notes, due December 15, 2012 6.894% 5.820% Senior Unsecured Notes, due March 15, 2013 6.448% 4.600% Senior Unsecured Notes, due June 15, 2013 4.742% 5.125% Senior Unsecured Notes, due February 15, 2014 5.110% 5.125% Senior Unsecured Notes, due January 15, 2015 5.297% 5.800% Senior Unsecured Notes, due January 15, 2016 5.806% 7.750% Senior Unsecured Notes, due August 15, 2019 8.017% Total Senior Unsecured Notes (1) Includes the cost of terminated treasury lock agreements (if any), offering and other transaction costs and the discount/premium on the notes, as applicable. 8.UNSECURED REVOLVING CREDIT FACILITY On October 21, 2011, the Company amended and restated its unsecured revolving credit facility with a group of 20 lenders.The $600 million facility is expandable to $1 billion and matures in October 2015. It has a one year extension option with the payment of a 20 basis point fee. The interest rate on outstanding borrowings (not electing the Company’s competitive bid feature) and the facility fee on the current borrowing capacity payable quarterly in arrears are based upon the Company’s unsecured debt ratings, as follows: Operating Partnership’s Interest Rate – Unsecured Debt Ratings: Applicable Basis Points Facility Fee Higher of S&P or Moody’s Above LIBOR Basis Points No ratings or less than BBB-/Baa3 BBB- or Baa3 BBB or Baa2(current) BBB+orBaa1 A-or A3 or higher The facility has a competitive bid feature, which allows the Company to solicit bids from lenders under the facility to borrow up to $300 million at interest rates less than those above. The terms of the unsecured facility include certain restrictions and covenants which limit, among other things the incurrence of additional indebtedness, the incurrence of liens and the disposition of real estate properties (to the extent that: (i) such property dispositions cause the Company to default on any of the financial ratios of the facility described below, or (ii) the property dispositions are completed while the Company is under an event of default under the facility, unless, under certain circumstances, such disposition is being carried out to cure such default), and which require compliance with financial ratios relating to the maximum leverage ratio, the maximum amount of secured indebtedness, the minimum amount of tangible net worth, the minimum amount of fixed charge coverage, the maximum amount of unsecured indebtedness, the minimum amount of unencumbered property interest coverage and certain investment limitations.If an event of default has occurred and is continuing, the Company will not make any excess distributions except to enable the Company to continue to qualify as a REIT under the Code. The lending group for the credit facility consists of: JPMorgan Chase Bank, N.A., as administrative agent; Bank of America, N.A., as syndication agent; Deutsche Bank Trust Company Americas; US Bank National Association and Wells Fargo Bank, N.A., as documentation agents; Capital One, N.A.; Citicorp North America, Inc.; Comerica Bank; PNC Bank, National Association; SunTrust Bank; The Bank of New York Mellon; The Bank of Tokyo-Mitsubishi UFJ, LTD., as managing agents; and Compass Bank; Branch Banking and Trust Company; TD Bank, N.A.; Citizens Bank of Pennsylvania; Chang Hwa Commercial Bank, LTD., New York Branch; Mega International Commercial Bank Co., LTD., New York Branch; First Commercial Bank, New York Branch; and Hua Nan Commercial Bank, LTD., New York Agency, as participants. 22 As of September 30, 2011 and December 31, 2010, the Company had outstanding borrowings of $27 million and $228 million, respectively, under its unsecured revolving credit facility. Through October 20, 2011, the Company had a $775 million unsecured revolving credit facility.The interest rate on outstanding borrowings (not electing the Company’s competitive bid feature) was LIBOR plus 55 basis points. MONEY MARKET LOAN The Company has an agreement with JPMorgan Chase Bank to participate in a noncommitted money market loan program (“Money Market Loan”).The Money Market Loan is an unsecured borrowing of up to $75 million arranged by JPMorgan Chase Bank with maturities of 30 days or less.The rate of interest on the Money Market Loan borrowing is set at the time of each borrowing.As of September 30, 2011 and December 31, 2010, the Company had no outstanding borrowings under the Money Market Loan. 9.MORTGAGES, LOANS PAYABLE AND OTHER OBLIGATIONS The Company has mortgages, loans payable and other obligations which primarily consist of various loans collateralized by certain of the Company’s rental properties.As of September 30, 2011, 32 of the Company’s properties, with a total book value of approximately $957,498,000 are encumbered by the Company’s mortgages and loans payable.Payments on mortgages, loans payable and other obligations are generally due in monthly installments of principal and interest, or interest only. 23 A summary of the Company’s mortgages, loans payable and other obligations as of September 30, 2011 and December31, 2010 is as follows: (dollars in thousands) Effective Interest September 30, December 31, Property Name Lender Rate (a) Maturity One Grande Commons (b) Capital One Bank LIBOR +2.00% 12/31/11 2200 Renaissance Boulevard (c) Wachovia CMBS 5.888% 12/01/12 Soundview Plaza Morgan Stanley Mortgage Capital 6.015% 01/01/13 9200 Edmonston Road Principal Commercial Funding L.L.C. 5.534% 05/01/13 6305 Ivy Lane John Hancock Life Insurance Co. 5.525% 01/01/14 395 West Passaic State Farm Life Insurance Co. 6.004% 05/01/14 6301 Ivy Lane John Hancock Life Insurance Co. 5.520% 07/01/14 35 Waterview Boulevard Wachovia CMBS 6.348% 08/11/14 6 Becker, 85 Livingston, 75 Livingston & 20 Waterview Wachovia CMBS 10.220% 08/11/14 4 Sylvan Wachovia CMBS 10.190% 08/11/14 10 Independence Wachovia CMBS 12.440% 08/11/14 4 Becker Wachovia CMBS 9.550% 05/11/16 5 Becker Wachovia CMBS 12.830% 05/11/16 210 Clay Wachovia CMBS 13.420% 05/11/16 51 Imclone Wachovia CMBS 8.390% 05/11/16 Various (d) Prudential Insurance 6.332% 01/15/17 23 Main Street JPMorgan CMBS 5.587% 09/01/18 Harborside Plaza 5 The Northwestern Mutual Life Insurance Co. & New York Life Insurance Co. 6.842% 11/01/18 100 Walnut Avenue Guardian Life Insurance Co. 7.311% 02/01/19 One River Center (e) Guardian Life Insurance Co. 7.311% 02/01/19 581 Main Street Valley National Bank 6.935% (f) 07/01/34 Total mortgages, loans payable and other obligations $ 740,437 (a) Reflects effective rate of debt, including deferred financing costs, comprised of the cost of terminated treasury lock agreements (if any), debt initiation costs, mark-to-market adjustment of acquired debt and other transaction costs, as applicable. (b) The mortgage loan has three one-year extension options subject to certain conditions and the payment of a fee. (c) The property does not generate sufficient cash flow to meet debt service requirements.As a result, beginning January 2011, debt service has not been made and a modification of the loan terms has been requested from the lender. (d) Mortgage is collateralized by seven properties.The Company has agreed, subject to certain conditions, to guarantee repayment of a portion of the loan. (e) Mortgage is collateralized by the three properties comprising One River Center. (f) The coupon interest rate will be reset at the end of year 10 (2019) and year 20 (2029) at 225 basis points over the 10-year treasury yield 45 days prior to the reset dates with a minimum rate of 6.875 percent. CASH PAID FOR INTEREST AND INTEREST CAPITALIZED Cash paid for interest for the nine months ended September 30, 2011 and 2010 was $99,089,000 and $127,257,000, respectively.Interest capitalized by the Company for the nine months ended September 30, 2011 and 2010 was $875,400 and $1,327,000, respectively. SUMMARY OF INDEBTEDNESS As of September 30, 2011, the Company’s total indebtedness of $1,886,500,000 (weighted average interest rate of 6.52percent) was comprised of $38,000,000 of revolving credit facility borrowings and other variable rate mortgage debt (weighted average rate of 1.38 percent) and fixed rate debt and other obligations of $1,848,500,000 (weighted average rate of 6.63 percent). As of December 31, 2010, the Company’s total indebtedness of $2,089,494,000 (weighted average interest rate of 5.97 percent) was comprised of $239,000,000 of revolving credit facility borrowings and other variable rate mortgage debt (weighted average rate of 0.90 percent) and fixed rate debt and other obligations of $1,850,494,000 (weighted average rate of 6.62 percent). 24 10.MACK-CALI REALTY, L.P’S PARTNERS’ CAPITAL Partners’ Capital in the accompanying consolidated financial statements relates to (a) General Partners’ capital consisting of common units and Series C preferred units (“Preferred Units”) in the Company, and (b) Limited Partners’ capital consisting of common units held by the limited partners. Any transactions resulting in the issuance of additional common and preferred stock of the Corporation result in a corresponding issuance by the Company of an equivalent amount of common and preferred units to the Corporation. GENERAL PARTNERS’ CAPITAL PREFERRED STOCK The Corporation has 10,000 shares of eight-percent Series C cumulative redeemable perpetual preferred stock issued and outstanding (“Series C Preferred Stock”) in the form of 1,000,000 depositary shares ($25 stated value per depositary share).Each depositary share represents 1/100th of a share of Series C Preferred Stock. The Series C Preferred Stock has preference rights with respect to liquidation and distributions over the common stock. Holders of the Series C Preferred Stock, except under certain limited conditions, will not be entitled to vote on any matters.In the event of a cumulative arrearage equal to six quarterly dividends, holders of the Series C Preferred Stock will have the right to elect two additional members to serve on the Corporation’s Board of Directors until dividends have been paid in full.As of September 30, 2011, there were no dividends in arrears.The Corporation may issue unlimited additional preferred stock ranking on a parity with the Series C Preferred Stock but may not issue any preferred stock senior to the Series C Preferred Stock without the consent of two-thirds of its holders.The Series C Preferred Stock is essentially on an equivalent basis in priority with the preferred units. On September 27, 2011, the Corporation provided notice to holders of its Series C Preferred Stock, calling all such shares for redemption on October 28, 2011 at a price of $2,500 per share, plus accrued and unpaid dividends through the date prior to the redemption date. The redemption value of the Series C Preferred Stock of $25,000,000 is included in accounts payable, accrued expenses and other liabilities as of September 30, 2011, and the write off of preferred stock issuance costs of $164,000 is included in preferred unit distributions for the three and nine months ended September 30, 2011.Concurrent with this transaction, the Company will redeem from the Corporation all issued and outstanding Series C Preferred Units. PREFERRED UNITS In connection with the Corporation’s issuance of $25 million of Series C Preferred Stock, the Corporation acquired from the Company $25 million of Series C Preferred Units (the “Series C Preferred Units”), which have terms essentially identical to the Series C Preferred Stock.In connection with the Corporation’s redemption of Series C Preferred Stock on October 28, 2011, the Company will redeem from the Corporation all issued and outstanding Series C Preferred Units. COMMON STOCK On February 18, 2011, the Corporation completed a public offering of 7,187,500 shares of common stock and used the net proceeds, which totaled approximately $227.4 million (after offering costs) primarily to repay borrowings under the Company’s unsecured revolving credit facility.Concurrent with this transaction, the Corporation purchased from the Company 7,187,500 common units for the same amount. REPURCHASE OF GENERAL PARTNER UNITS On September 12, 2007, the Corporation’s Board of Directors authorized an increase to the Corporation’s repurchase program under which the Corporation was permitted to purchase up to $150 million of the Corporation’s outstanding common stock (“Repurchase Program”).The Corporation has purchased and retired 2,893,630 shares of its outstanding common stock for an aggregate cost of approximately $104 million through September 30, 2011 under the Repurchase Program (none of which has occurred in 2010 and the nine months ended September 30, 2011.)Concurrent with these purchases, the Corporation sold to the Company 2,893,630 common units for approximately $104 million The Corporation has a remaining authorization to repurchase up to an additional $46 million of its outstanding common stock, which it may repurchase from time to time in open market transactions at prevailing prices or through privately negotiated transactions. 25 STOCK OPTION PLANS In May 2004, the Corporation established the 2004 Incentive Stock Plan under which a total of 2,500,000 shares have been reserved for issuance.No options have been granted through September 30, 2011 under this plan.In September2000, the Corporation established the 2000 Employee Stock Option Plan (“2000 Employee Plan”) and the Amended and Restated 2000 Director Stock Option Plan (“2000 Director Plan”).In May 2002, shareholders of the Corporation approved amendments to both plans to increase the total shares reserved for issuance under both of the 2000 plans from 2,700,000 to 4,350,000 shares of the Corporation’s common stock (from 2,500,000 to 4,000,000 shares under the 2000 Employee Plan and from 200,000 to 350,000 shares under the 2000 Director Plan).In 1994, and as subsequently amended, the Corporation established the Mack-Cali Employee Stock Option Plan (“Employee Plan”) and the Mack-Cali Director Stock Option Plan (“Director Plan”) under which a total of 5,380,188 shares (subject to adjustment) of the Corporation’s common stock had been reserved for issuance (4,980,188 shares under the Employee Plan and 400,000 shares under the Director Plan).As the Employee Plan and Director Plan expired in 2004, and the 2000 Employee Plan and 2000 Director Plan expired in 2010, stock options may no longer be issued under those plans.Stock options granted under the Employee Plan in 1994 and 1995 became exercisable over a three-year period.Stock options granted under the 2000 Employee Plan and those options granted subsequent to 1995 under the Employee Plan became exercisable over a five-year period.All stock options granted under both the 2000 Director Plan and Director Plan became exercisable in one year.All options were granted at the fair market value at the dates of grant and have terms of ten years.As of September 30, 2011 and December 31, 2010, the stock options outstanding, which were all exercisable, had a weighted average remaining contractual life of approximately 1.2 and 1.7 years, respectively. Information regarding the Corporation’s stock option plans is summarized below: Weighted Aggregate Shares Average Intrinsic Under Exercise Value Options Price $(000’s) Outstandingas January 1, 2011 Exercised Cancelled Outstanding at September 30, 2011 ($28.47 – $45.47) Options exercisable at September 30, 2011 Available for grant at September 30, 2011 Cash received from options exercised under all stock option plans was $1,585,000 and $960,000 for the three months ended September 30, 2011 and 2010, respectively, and $3,048,000 and $1,473,000 for the nine months ended September 30, 2011 and 2010, respectively.The total intrinsic value of options exercised during the three months ended September 30, 2011 and 2010 was $140,000 and $203,000, respectively, and $496,000 and $344,000 for the nine months ended September 30, 2011 and 2010, respectively.The Corporation has a policy of issuing new shares to satisfy stock option exercises. STOCK COMPENSATION The Corporation has issued stock awards (“Restricted Stock Awards”) to officers, certain other employees, and nonemployee members of the Board of Directors of the Corporation, which allow the holders to each receive a certain amount of shares of the Corporation’s common stock generally over a one to seven-year vesting period, of which 157,681 unvested shares were outstanding at September 30, 2011.Of the outstanding Restricted Stock Awards issued to executive officers and senior management, 98,524 are contingent upon the Corporation meeting certain performance goals to be set by the Executive Compensation and Option Committee of the Board of Directors of the Corporation each year, with the remaining based on time and service. All Restricted Stock Awards provided to the officers and certain other employees were issued under the 2004 Incentive Stock Plan, 2000 Employee Plan and the Employee Plan. Restricted Stock Awards provided to directors were issued under the 2004 Incentive Stock Plan and the 2000 Director Plan. 26 Information regarding the Restricted Stock Awards is summarized below: Weighted-Average Grant – Date Shares Fair Value Outstanding at January 1, 2011 Vested Outstanding at September 30, 2011 DEFERRED STOCK COMPENSATION PLAN FOR DIRECTORS The Amended and Restated Deferred Compensation Plan for Directors, which commenced January 1, 1999, allows non-employee directors of the Corporation to elect to defer up to 100 percent of their annual retainer fee into deferred stock units.The deferred stock units are convertible into an equal number of shares of common stock upon the directors’ termination of service from the Board of Directors or a change in control of the Corporation, as defined in the plan.Deferred stock units are credited to each director quarterly using the closing price of the Corporation’s common stock on the applicable dividend record date for the respective quarter.Each participating director’s account is also credited for an equivalent amount of deferred stock units based on the dividend rate for each quarter. During the nine months ended September 30, 2011 and 2010, 10,620 and 9,411 deferred stock units were earned, respectively.As of September 30, 2011 and December 31, 2010, there were 93,773 and 84,236 director stock units outstanding, respectively. LIMITED PARTNERS’ CAPITAL Common Units Certain individuals and entities own common units in the Company.A common unit and a share of Common Stock of the Corporation have substantially the same economic characteristics in as much as they effectively share equally in the net income or loss of the Company.Common unitholders (other than the General Partner) have the right to redeem their common units, subject to certain restrictions.The redemption is required to be satisfied in shares of Common Stock of the General Partner, cash, or a combination thereof, calculated as follows:one share of the General Partner’s Common Stock, or cash equal to the fair market value of a share of the General Partner’s Common Stock at the time of redemption, for each common unit.The Company, in its sole discretion, determines the form of redemption of common units (i.e., whether a common unitholder receives Common Stock of the General Partner, cash, or any combination thereof).If the Company elects to satisfy the redemption with shares of Common Stock of the General Partner as opposed to cash, the General Partner is obligated to issue shares of its Common Stock to the redeeming unitholder.Regardless of the rights described above, the common unitholders may not put their units for cash to the Company or the General Partner under any circumstances. EARNINGS PER UNIT Basic EPU excludes dilution and is computed by dividing net income available to common unitholders by the weighted average number of units outstanding for the period.Diluted EPU reflects the potential dilution that could occur if securities or other contracts to issue common units were exercised or converted into common units. 27 The following information presents the Company’s results for the three months ended September 30, 2011 and 2010 in accordance with ASC 260, Earnings Per Unit:(dollars in thousands) Three Months Ended September 30, Computation of Basic EPU Income from continuing operations $ $ Add:Noncontrolling interest in consolidated joint ventures 96 Deduct:Preferred unit distributions ) ) Income from continuing operations available to common unitholders Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ Weighted average common units Basic EPU: Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ Three Months Ended September 30, Computation of Diluted EPU Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations for diluted earnings per unit Net income available to common unitholders $ $ Weighted average common units Diluted EPU: Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ 28 The following information presents the Company’s results for the nine months ended September 30, 2011 and 2010 in accordance with ASC 260, Earnings Per Unit:(dollars in thousands) Nine Months Ended September 30, Computation of Basic EPU Income from continuing operations $ $ Add:Noncontrolling interest in consolidated joint ventures Deduct:Preferred unit distributions ) ) Income from continuing operations available to common unitholders Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ Weighted average common units Basic EPU: Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ Nine Months Ended September 30, Computation of Diluted EPU Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations for diluted earnings per unit Net income available to common unitholders $ $ Weighted average common units Diluted EPU: Income from continuing operations available to common unitholders $ $ Income (loss) from discontinued operations available to common unitholders Net income available to common unitholders $ $ The following schedule reconciles the units used in the basic EPU calculation to the units used in the diluted EPU calculation: Three Months Ended Nine Months Ended September 30, September 30, Basic EPU units Stock options 15 32 30 47 Restricted Stock Awards 84 55 88 63 Diluted EPU Units Unvested restricted stock outstanding as of September 30, 2011 and 2010 were 157,681 and 216,802, respectively. 29 Distributions declared per common unit for each of the three month periods ended September 30, 2011 and 2010 was $0.45 per unit.Distributions declared per common unit for each of the nine month periods ended September 30, 2011 and 2010 was $1.35 per unit. NONCONTROLLING INTERESTS IN CONSOLIDATED JOINT VENTURES The Company has ownership interests in certain joint ventures which it consolidates.Various entities and/or individuals hold noncontrolling interests in these ventures. PARTICIPATION RIGHTS The Company’s interests in certain real estate projects (four office buildings aggregating 860,246 square feet and two future developments) acquired in 2006 each provide for the initial distributions of net cash flow solely to the Company, and thereafter, other parties, including Mark Yeager, a former executive officer of the Corporation, have participation rights (“Participation Rights”) in 50 percent of the excess net cash flow remaining after the distribution to the Company of the aggregate amount equal to the sum of: (a) the Company’s capital contributions, plus (b) an internal rate of return (“IRR”) of 10percent per annum. 12.EMPLOYEE BENEFIT 401(k) PLANS Employees of the Corporation, who meet certain minimum age and service requirements, are eligible to participate in the Mack-Cali Realty Corporation 401(k) Savings/Retirement Plan (the “401(k) Plan”).Eligible employees may elect to defer from one percent up to 60 percent of their annual compensation on a pre-tax basis to the 401(k) Plan, subject to certain limitations imposed by federal law.The amounts contributed by employees are immediately vested and non-forfeitable.The Corporation may make discretionary matching or profit sharing contributions to the 401(k) Plan on behalf of eligible participants in any plan year.Participants are always 100 percent vested in their pre-tax contributions and will begin vesting in any matching or profit sharing contributions made on their behalf after two years of service with the Corporation at a rate of 20 percent per year, becoming 100 percent vested after a total of six years of service with the Corporation.All contributions are allocated as a percentage of compensation of the eligible participants for the Plan year.The assets of the 401(k) Plan are held in trust and a separate account is established for each participant.A participant may receive a distribution of his or her vested account balance in the 401(k) Plan in a single sum or in installment payments upon his or her termination of service with the Corporation.The Company did not make any contributions nor recognize any expense for the 401(k) Plan for each of the nine months ended September 30, 2011 and 2010, respectively. 13.DISCLOSURE OF FAIR VALUE OF FINANCIAL INSTRUMENTS The following disclosure of estimated fair value was determined by management using available market information and appropriate valuation methodologies.However, considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts the Company could realize on disposition of the financial instruments at September 30, 2011 and December 31, 2010.The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated fair value amounts. Cash equivalents, marketable securities, receivables, accounts payable, and accrued expenses and other liabilities are carried at amounts which reasonably approximate their fair values as of September 30, 2011 and December 31, 2010. The fair value of the Company’s long-term debt, consisting of senior unsecured notes, an unsecured revolving credit facility and mortgages, loans payable and other obligations aggregate approximately $2.0 billion and $2.2 billion as compared to the book value of approximately $1.9 billion and $2.1 billion as of September 30, 2011 and December31,2010, respectively.The fair value of the Company’s long-term debt is estimated on a level 2 basis (as provided by ASC 820, Fair Value Measurements and Disclosures), using a discounted cash flow analysis based on the borrowing rates currently available to the Company for loans with similar terms and maturities.The fair value of the mortgage debt and the unsecured notes was determined by discounting the future contractual interest and principal payments by a market rate. 30 Disclosure about fair value of financial instruments is based on pertinent information available to management as of September 30, 2011 and December 31, 2010.Although management is not aware of any factors that would significantly affect the fair value amounts, such amounts have not been comprehensively revalued for purposes of these financial statements since September 30, 2011 and current estimates of fair value may differ significantly from the amounts presented herein. 14.COMMITMENTS AND CONTINGENCIES TAX ABATEMENT AGREEMENTS Pursuant to agreements with the City of Jersey City, New Jersey, the Company is required to make payments in lieu of property taxes (“PILOT”) on certain of its properties located in Jersey City, as follows: The Harborside Plaza 4-A agreement, which commenced in 2002, is for a term of 20 years.The PILOT is equal to two percent of Total Project costs, as defined.Total Project costs, as defined, are $49.5 million.The PILOT totaled $247,000 and $407,000 for the three months ended September 30, 2011 and 2010, respectively, and $742,000 and $958,000 for the nine months ended September 30, 2011 and 2010, respectively. The Harborside Plaza 5 agreement, as amended, which commenced in 2002 upon substantial completion of the property, as defined, is for a term of 20 years.The PILOT is equal to two percent of Total Project Costs.Total Project Costs, as defined, are $170.9 million.The PILOT totaled $854,000 and $1.3 million for the three months ended September 30,2011 and 2010, respectively, and $2.6 million and $3.0 million for the nine months ended September 30, 2011 and 2010, respectively. At the conclusion of the above-referenced PILOT agreements, it is expected that the properties will be assessed by the municipality and be subject to real estate taxes at the then prevailing rates. LITIGATION The Company is a defendant in litigation arising in the normal course of its business activities.Management does not believe that the ultimate resolution of these matters will have a materially adverse effect upon the Company’s financial condition taken as whole. GROUND LEASE AGREEMENTS Future minimum rental payments under the terms of all non-cancelable ground leases under which the Company is the lessee, as of September 30, 2011, are as follows: (dollars in thousands) Year Amount October 1 through December 31, 2011 2016 through 2084 Total Ground lease expense incurred by the Company during the three months ended September 30, 2011 and 2010 amounted to $102,000 and $102,000, respectively, and $305,000 and $388,000 for the nine months ended September 30, 2011 and 2010, respectively. OTHER The Company may not dispose of or distribute certain of its properties, currently comprising seven properties with an aggregate net book value of approximately $132.2 million, which were originally contributed by certain unrelated common unitholders, without the express written consent of such common unitholders, as applicable, except in a manner which does not result in recognition of any built-in-gain (which may result in an income tax liability) or which reimburses the appropriate specific common unitholders for the tax consequences of the recognition of such built-in-gains (collectively, the “Property Lock-Ups”).The aforementioned restrictions do not apply in the event that the Company sells all of its properties or in connection with a sale transaction which the Corporation’s Board of Directors determines is reasonably necessary to satisfy a material monetary default on any unsecured debt, judgment or liability of the Company or to cure any material monetary default on any mortgage secured by a property. The Property Lock-Ups expire periodically through 2016. Upon the expiration of the Property Lock-Ups, the Company is generally required to use commercially reasonable efforts to prevent any sale, transfer or other disposition of the subject properties from resulting in the recognition of built-in gain to the specific common unitholders, which include members of the Mack Group (which includes William L. Mack, Chairman of the Corporation’s Board of Directors; David S. Mack, director of the Corporation; Earle I. Mack, a former director of the Corporation; and Mitchell E. Hersh, president, chief executive officer and director of the Corporation), the Robert Martin Group (which includes RobertF.Weinberg, director of the Corporation; and Timothy M. Jones, former president of the Corporation), the Cali Group (which includes JohnR. Cali, director of the Corporation, and John J. Cali, a former director of the Corporation).129 of the Company’s properties, with an aggregate net book value of approximately $1.7 billion, have lapsed restrictions and are subject to these conditions. 31 In August 2011, the Company commenced construction of a 203,000 square foot office building which is pre-leased for 15 years and 3 months, subject to two extension options of between five and 10 years each, to Wyndham Worldwide Corporation.Wyndham currently leases space in neighboringbuildings in the Mack-Cali Business Campus in Parsippany, New Jersey.The new building is expected to be delivered to the tenant in the first quarter of 2013 at a total estimated cost of approximately $58.4 million. 15.TENANT LEASES The Properties are leased to tenants under operating leases with various expiration dates through 2033.Substantially all of the leases provide for annual base rents plus recoveries and escalation charges based upon the tenant’s proportionate share of and/or increases in real estate taxes and certain operating costs, as defined, and the pass-through of charges for electrical usage. Future minimum rentals to be received under non-cancelable operating leases at September 30, 2011 are as follows (dollars in thousands): Year Amount October 1 through December 31, 2011 2016 and thereafter Total 32 16.SEGMENT REPORTING The Company operates in two business segments: (i) real estate and (ii) construction services.The Company provides leasing, property and facilities management, acquisition, development, construction and tenant-related services for its portfolio.In May 2006, in conjunction with the Company’s acquisition of the Gale Company and related businesses, the Company acquired a business specializing solely in construction and related services whose operations comprise the Company’s construction services segment.The Company had no revenues from foreign countries recorded for the three and nine months ended September 30, 2011 and 2010.The Company had no long lived assets in foreign locations as of September 30, 2011 and December 31, 2010.The accounting policies of the segments are the same as those described in Note2:Significant Accounting Policies, excluding depreciation and amortization. The Company evaluates performance based upon net operating income from the combined properties in the real estate segment and net operating income from its construction services segment. 33 Selected results of operations for the three and nine months ended September 30, 2011 and 2010 and selected asset information as of September 30, 2011 and December 31, 2010 regarding the Company’s operating segments are as follows (dollars in thousands): Construction Corporate Total Real Estate Services & Other (d) Company Total revenues: Three months ended: September 30, 2011 September 30, 2010 Nine months ended: September 30, 2011 September 30, 2010 Total operating and interest expenses(a): Three months ended: September 30, 2011 (e) September 30, 2010 (f) Nine months ended: September 30, 2011 (g) September 30, 2010 (h) Equity in earnings (loss) of unconsolidated joint ventures: Three months ended: September 30, 2011 September 30, 2010 Nine months ended: September 30, 2011 September 30, 2010 Net operating income (b): Three months ended: September 30, 2011 (e) September 30, 2010 (f) Nine months ended: September 30, 2011 (g) September 30, 2010 (h) Total assets: September 30, 2011 December 31, 2010 4,332,408 Total long-lived assets (c): September 30, 2011 December 31, 2010 4,096,242 34 (a) Total operating and interest expenses represent the sum of:real estate taxes; utilities; operating services; direct construction costs; real estate services salaries, wages and other costs; general and administrative and interest expense (net of interest income). All interest expense, net of interest income, (including for property-level mortgages) is excluded from segment amounts and classified in Corporate& Other for all periods. (b) Net operating income represents total revenues less total operating and interest expenses [as defined in Note (a)], plus equity in earnings (loss) of unconsolidated joint ventures, for the period. (c) Long-lived assets are comprised of net investment in rental property, unbilled rents receivable and investments in unconsolidated joint ventures. (d) Corporate & Other represents all corporate-level items (including interest and other investment income, interest expense and non-property general and administrative expense) as well as intercompany eliminations necessary to reconcile to consolidated Company totals. (e) Excludes $48,498 of depreciation and amortization. (f) Excludes $47,978 of depreciation and amortization. (g) Excludes $144,914 of depreciation and amortization. (h) Excludes $143,942 of depreciation and amortization. 35 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations GENERAL The following discussion should be read in conjunction with the Consolidated Financial Statements of Mack-Cali Realty, L.P. and the notes thereto (collectively, the “Financial Statements”).Certain defined terms used herein have the meaning ascribed to them in the Financial Statements. Executive Overview Mack-Cali Realty Corporation together with its subsidiaries, (the “Corporation” or the “General Partner”) is one of the largest real estate investment trusts (REITs) in the United States.Mack-Cali Realty, L.P. (“the Company” or "Operating Partnership") has been involved in all aspects of commercial real estate development, management and ownership for over 50 years and the Corporation has been a publicly-traded REIT since 1994.The Company owns or has interests in 278properties (collectively, the “Properties”), primarily class A office and office/flex buildings, totaling approximately 32.4million square feet, leased to over 2,000tenants.The Properties are located primarily in suburban markets of the Northeast, some with adjacent, Company-controlled developable land sites able to accommodate up to 12.3million square feet of additional commercial space. The Company’s strategy is to be a significant real estate owner and operator in its core, high-barriers-to-entry markets, primarily in the Northeast. As an owner of real estate, almost all of the Company’s earnings and cash flow is derived from rental revenue received pursuant to leased space at the Properties.Key factors that affect the Company’s business and financial results include the following: · the general economic climate; · the occupancy rates of the Properties; · rental rates on new or renewed leases; · tenant improvement and leasing costs incurred to obtain and retain tenants; · the extent of early lease terminations; · operating expenses; · cost of capital; and · the extent of acquisitions, development and sales of real estate. Any negative effects of the above key factors could potentially cause a deterioration in the Company’s revenue and/or earnings.Such negative effects could include: (1) failure to renew or execute new leases as current leases expire; (2)failure to renew or execute new leases with rental terms at or above the terms of in-place leases; and (3)tenant defaults. A failure to renew or execute new leases as current leases expire or to execute new leases with rental terms at or above the terms of in-place leases may be affected by several factors such as: (1)the local economic climate, which may be adversely impacted by business layoffs or downsizing, industry slowdowns, changing demographics and other factors; and (2)local real estate conditions, such as oversupply of office and office/flex space or competition within the market. The Company’s core markets continue to be weak.The percentage leased in the Company’s consolidated portfolio of stabilized operating properties was 88.2 percent at September 30, 2011 as compared to 88.1 percent at June30,2011 and 89.0 percent at September 30,2010.Percentage leased includes all leases in effect as of the period end date, some of which have commencement dates in the future and leases that expire at the period end date.Leases that expired as of September 30,2011, June 30, 2011 and September 30, 2010 aggregate 30,668, 132,351 and 105,001 square feet, respectively, or 0.1, 0.4 and 0.3 percentage of the net rentable square footage, respectively.The Company believes that vacancy rates may continue to increase and rental rates may continue to decline in some of its markets through 2011 and possibly beyond.As a result, the Company’s future earnings and cash flow may continue to be negatively impacted by current market conditions. 36 The Company expects that the impact of the current state of the economy, including high unemployment will continue to have a negative effect on the fundamentals of its business, including lower occupancy, reduced effective rents, and increases in defaults and past due accounts.These conditions would negatively affect the Company’s future net income and cash flows and could have a material adverse effect on the Company’s financial condition. The remaining portion of this Management’s Discussion and Analysis of Financial Condition and Results of Operations should help the reader understand our: · recent transactions; · critical accounting policies and estimates; · results of operations for the three and nine months ended September 30, 2011 as compared to the three and nine months ended September 30, 2010; · liquidity and capital resources. Recent Transactions The following office property commenced initial operations during the nine months ended September 30, 2011:(dollars in thousands) # of Rentable Investment by Date Property/Address Location Bldgs. Square Feet Company (a) 05/01/11 55 Corporate Drive Bridgewater, New Jersey 1 Total Properties Commencing Initial Operations: 1 (a)Amount is as of September 30, 2011. On February 18, 2011, the Corporation completed a public offering of 7,187,500 shares of common stock and used the net proceeds, which totaled approximately $227.4 million (after offering costs) primarily to repay borrowings under the Company’s unsecured revolving credit facility.Concurrent with this transaction, the Corporation purchased from the Company 7,187,500 common units for the same amount. Critical Accounting Policies and Estimates The Financial Statements have been prepared in conformity with generally accepted accounting principles.The preparation of the Financial Statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the Financial Statements, and the reported amounts of revenues and expenses during the reported period.These estimates and assumptions are based on management’s historical experience that are believed to be reasonable at the time.However, because future events and their effects cannot be determined with certainty, the determination of estimates requires the exercise of judgment.The Company’s critical accounting policies are those which require assumptions to be made about matters that are highly uncertain.Different estimates could have a material effect on the Company’s financial results.Judgments and uncertainties affecting the application of these policies and estimates may result in materially different amounts being reported under different conditions and circumstances. Rental Property: Rental properties are stated at cost less accumulated depreciation and amortization.Costs directly related to the acquisition, development and construction of rental properties are capitalized.Capitalized development and construction costs include pre-construction costs essential to the development of the property, development and construction costs, interest, property taxes, insurance, salaries and other project costs incurred during the period of development.Interest capitalized by the Company for the three months ended September 30, 2011 and 2010 was $0.1million and $0.6million, respectively, and $0.9 million and $1.3 million for the nine months ended September 30, 2011 and 2010, respectively.Ordinary repairs and maintenance are expensed as incurred; major replacements and betterments, which improve or extend the life of the asset, are capitalized and depreciated over their estimated useful lives.Fully-depreciated assets are removed from the accounts. 37 The Company considers a construction project as substantially completed and held available for occupancy upon the completion of tenant improvements, but no later than one year from cessation of major construction activity (as distinguished from activities such as routine maintenance and cleanup).If portions of a rental project are substantially completed and occupied by tenants, or held available for occupancy, and other portions have not yet reached that stage, the substantially completed portions are accounted for as a separate project.The Company allocates costs incurred between the portions under construction and the portions substantially completed and held available for occupancy and capitalizes only those costs associated with the portion under construction. Properties are depreciated using the straight-line method over the estimated useful lives of the assets.The estimated useful lives are as follows: Leasehold interests Remaining lease term Buildings and improvements 5 to 40 years Tenant improvements The shorter of the term of the related lease or useful life Furniture, fixtures and equipment 5 to 10 years Upon acquisition of rental property, the Company estimates the fair value of acquired tangible assets, consisting of land, building and improvements, and identified intangible assets and liabilities generally consisting of the fair value of (i)above and below market leases, (ii) in-place leases and (iii) tenant relationships.The Company allocates the purchase price to the assets acquired and liabilities assumed based on their fair values. The Company records goodwill or a gain on bargain purchase (if any) if the net assets acquired/liabilities assumed exceed the purchase consideration of a transaction. In estimating the fair value of the tangible and intangible assets acquired, the Company considers information obtained about each property as a result of its due diligence and marketing and leasing activities, and utilizes various valuation methods, such as estimated cash flow projections utilizing appropriate discount and capitalization rates, estimates of replacement costs net of depreciation, and available market information.The fair value of the tangible assets of an acquired property considers the value of the property as if it were vacant. Above-market and below-market lease values for acquired properties are initially recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i)the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining term of the lease for above-market leases and the remaining initial term plus the term of any below-market fixed rate renewal options for below-market leases.The capitalized above-market lease values are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed rate renewal options of the respective leases. Other intangible assets acquired include amounts for in-place lease values and tenant relationship values which are based on management’s evaluation of the specific characteristics of each tenant’s lease and the Company’s overall relationship with the respective tenant.Factors to be considered by management in its analysis of in-place lease values include an estimate of carrying costs during hypothetical expected lease-up periods considering current market conditions, and costs to execute similar leases.In estimating carrying costs, management includes real estate taxes, insurance and other operating expenses and estimates of lost rentals at market rates during the expected lease-up periods, depending on local market conditions.In estimating costs to execute similar leases, management considers leasing commissions, legal and other related expenses.Characteristics considered by management in valuing tenant relationships include the nature and extent of the Company’s existing business relationships with the tenant, growth prospects for developing new business with the tenant, the tenant’s credit quality and expectations of lease renewals.The value of in-place leases are amortized to expense over the remaining initial terms of the respective leases.The value of tenant relationship intangibles will be amortized to expense over the anticipated life of the relationships. On a periodic basis, management assesses whether there are any indicators that the value of the Company’s rental properties may be impaired.In addition to identifying any specific circumstances which may affect a property or properties, management considers other criteria for determining which properties may require assessment for potential impairment.The criteria considered by management include reviewing low leased percentages, significant near-term lease expirations, recently acquired properties, current and historical operating and/or cash flow losses, near-term mortgage debt maturities or other factors that might impact the Company’s intent and ability to hold the property.A property’s value is impaired only if management’s estimate of the aggregate future cash flows (undiscounted and without interest charges) to be generated by the property is less than the carrying value of the property.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the property over the fair value of the property.The Company’s estimates of aggregate future cash flows expected to be generated by each property are based on a number of assumptions.These assumptions are generally based on management’s experience in its local real estate markets and the effects of current market conditions.The assumptions are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and costs to operate each property.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the future cash flows estimated by management in its impairment analyses may not be achieved, and actual losses or impairments may be realized in the future. 38 Rental Property Held for Sale and Discontinued Operations: When assets are identified by management as held for sale, the Company discontinues depreciating the assets and estimates the sales price, net of selling costs, of such assets.If, in management’s opinion, the net sales price of the assets which have been identified as held for sale is less than the net book value of the assets, a valuation allowance is established.Properties identified as held for sale and/or sold are presented in discontinued operations for all periods presented. If circumstances arise that previously were considered unlikely and, as a result, the Company decides not to sell a property previously classified as held for sale, the property is reclassified as held and used.A property that is reclassified is measured and recorded individually at the lower of (a) its carrying amount before the property was classified as held for sale, adjusted for any depreciation (amortization) expense that would have been recognized had the property been continuously classified as held and used, or (b) the fair value at the date of the subsequent decision not to sell. Investments in Unconsolidated Joint Ventures: The Company accounts for its investments in unconsolidated joint ventures under the equity method of accounting.The Company applies the equity method by initially recording these investments at cost, as Investments in Unconsolidated Joint Ventures, subsequently adjusted for equity in earnings and cash contributions and distributions. Accounting Standards Codification (“ASC”) 810, Consolidation, provides guidance on the identification of entities for which control is achieved through means other than voting rights (“variable interest entities” or “VIEs”) and the determination of which business enterprise, if any, should consolidate the VIEs (the “primary beneficiary”).Generally, the consideration of whether an entity is a VIE applies when either (1) the equity investors (if any) lack one or more of the essential characteristics of a controlling financial interest, (2) the equity investment at risk is insufficient to finance that entity’s activities without additional subordinated financial support or (3) the equity investors have voting rights that are not proportionate to their economic interests and the activities of the entity involve or are conducted on behalf of an investor with a disproportionately small voting interest. On January 1, 2010, the Company adopted the updated provisions of ASC 810, which amends FIN 46(R) to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.Additionally, ASC 810 amends FIN 46(R) to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity, which was based on determining which enterprise absorbs the majority of the entity’s expected losses, receives a majority of the entity’s expected residual returns, or both.ASC 810 amends certain guidance in Interpretation 46(R) for determining whether an entity is a variable interest entity.Also, ASC 810 amends FIN 46(R) to require enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity.The enhanced disclosures are required for any enterprise that holds a variable interest in a variable interest entity.The adoption of this guidance did not have a material impact to the Financial Statements.See Note 4: Investments in Unconsolidated Joint Ventures to the Financial Statements for disclosures regarding the Company’s unconsolidated joint ventures. 39 On a periodic basis, management assesses whether there are any indicators that the value of the Company’s investments in unconsolidated joint ventures may be impaired.An investment is impaired only if management’s estimate of the value of the investment is less than the carrying value of the investment, and such decline in value is deemed to be other than temporary.To the extent impairment has occurred, the loss shall be measured as the excess of the carrying amount of the investment over the value of the investment.The Company’s estimates of value for each investment (particularly in commercial real estate joint ventures) are based on a number of assumptions that are subject to economic and market uncertainties including, among others, demand for space, competition for tenants, changes in market rental rates, and operating costs.As these factors are difficult to predict and are subject to future events that may alter management’s assumptions, the values estimated by management in its impairment analyses may not be realized, and actual losses or impairment may be realized in the future. Revenue Recognition: Base rental revenue is recognized on a straight-line basis over the terms of the respective leases. Unbilled rents receivable represents the amount by which straight-line rental revenue exceeds rents currently billed in accordance with the lease agreements.Above-market and below-market lease values for acquired properties are initially recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii)management’s estimate of fair market lease rates for each corresponding in-place lease, measured over a period equal to the remaining term of the lease for above-market leases and the initial term plus the term of any below-market fixed-rate renewal options for below-market leases.The capitalized above-market lease values for acquired properties are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market fixed-rate renewal options of the respective leases.Escalations and recoveries from tenants are received from tenants for certain costs as provided in the lease agreements.These costs generally include real estate taxes, utilities, insurance, common area maintenance and other recoverable costs. Construction services revenue includes fees earned and reimbursements received by the Company for providing construction management and general contractor services to clients.Construction services revenue is recognized on the percentage of completion method.Using this method, profits are recorded on the basis of our estimates of the overall profit and percentage of completion of individual contracts.A portion of the estimated profits is accrued based upon estimates of the percentage of completion of the construction contract.This revenue recognition method involves inherent risks relating to profit and cost estimates.Real estate services revenue includes property management, facilities management, leasing commission fees and other services, and payroll and related costs reimbursed from clients.Other income includes income from parking spaces leased to tenants, income from tenants for additional services arranged for the Company and income from tenants for early lease terminations. Allowance for Doubtful Accounts: Management periodically performs a detailed review of amounts due from tenants to determine if accounts receivable balances are impaired based on factors affecting the collectability of those balances.Management’s estimate of the allowance for doubtful accounts requires management to exercise significant judgment about the timing, frequency and severity of collection losses, which affects the allowance and net income. 40 Results From Operations The following comparisons for the three and nine months ended September 30, 2011 (“2011”), as compared to the three and nine months ended September 30, 2010 (“2010”), make reference to the following:(i) the effect of the “Same-Store Properties,” which represent all in-service properties owned by the Company at June 30, 2010 (for the three-month period comparisons), and which represent all in-service properties owned by the Company at December 31, 2009 (for the nine-month period comparisons), excluding properties sold or held for sale through September 30, 2011, and (ii) the effect of the “Acquired Properties,” which represent all properties acquired by the Company, commencing initial operations, or initially consolidated by the Company, from July 1, 2010 through September 30, 2011 (for the three-month period comparisons), and which represent all properties acquired by the Company commencing initial operations, or initially consolidated by the Company from January 1, 2010 through September30, 2011 (for the nine-month period comparisons). Three Months Ended September 30, 2011 Compared to Three Months Ended September 30, 2010 Three Months Ended September 30, Dollar Percent (dollars in thousands) Change Change Revenue from rental operations and other: Base rents $ $ $ ) )% Escalations and recoveries from tenants ) ) Other income ) ) Total revenues from rental operations ) ) Property expenses: Real estate taxes ) ) Utilities ) ) Operating services Total property expenses ) ) Non-property revenues: Construction services ) ) Real estate services ) ) Total non-property revenues ) ) Non-property expenses: Direct construction costs ) ) General and administrative ) ) Depreciation and amortization Total non-property expenses ) ) Operating income Other (expense) income: Interest expense ) ) Interest and other investment income 10 34 ) ) Equity in earnings (loss) of unconsolidated joint ventures 64 Total other (expense) income ) ) Income from continuing operations Discontinued operations: Income (loss) from discontinued operations Realized gains (losses) and unrealized losses on disposition of rental property, net Total discontinued operations, net Net income Noncontrolling interest in consolidated joint ventures 96 ) ) Preferred unit distributions ) Net income available to common unitholders $ $ $ % 41 The following is a summary of the changes in revenue from rental operations and other, and property expenses divided into Same-Store Properties and Acquired Properties: Total Same-Store Acquired Company Properties Properties Dollar Percent Dollar Percent Dollar Percent (dollars in thousands) Change Change Change Change Change Change Revenue from rental operations and other: Base rents $ ) )% $ ) )% $ % Escalations and recoveries from tenants ) Other income ) Total $ ) )% $ ) )% $ % Property expenses: Real estate taxes $ ) )% $ ) )% $ ) )% Utilities ) Operating services Total $ ) )% $ ) )% $ % OTHER DATA: Number of Consolidated Properties 2 (excluding properties held for sale): Square feet (in thousands) Base rents for the Same-Store Properties decreased $2.6 million, or 1.7 percent, for 2011 as compared to 2010 due primarily to decreased occupancy and rental rates.Escalations and recoveries from tenants for the Same-Store Properties decreased $4.8 million, or 18.1 percent, for 2011 over 2010, due primarily to lower property expenses in 2011, as compared to 2010.Other income for the Same-Store Properties decreased $0.8 million, or 26.1 percent, for 2011 as compared to 2010, due primarily to a decrease in parking income in 2011 as compared to 2010. Real estate taxes on the Same-Store Properties decreased $10.4 million, or 41.6 percent, for 2011 as compared to 2010, due primarily to greater refunds on tax appeals received in 2011 as compared to 2010 for certain properties.Utilities for the Same-Store Properties decreased $0.8 million, or 3.9 percent, for 2011 as compared to 2010, due primarily to lower rates in 2011 as compared to 2010.Operating services for the Same-Store Properties increased $0.5 million, or 1.9 percent, for 2011 as compared to 2010, due primarily to increases in maintenance costs for 2011 as compared to 2010. Construction services revenue decreased $14.1 million, or 85.7 percent, in 2011 as compared to 2010, due to decreased construction contracts in 2011.Real estate services revenue decreased by $0.7 million, or 32.8 percent, for 2011 as compared to 2010, due primarily to a decrease in properties under management in 2011 as compared to 2010. Direct construction costs decreased $13.6 million, or 85.6 percent, in 2011 as compared to 2010, due primarily to decreased construction contracts in 2011.General and administrative expense decreased $0.3 million, or 3.4 percent, for 2011 as compared to 2010, which was due primarily to a decrease in marketing expenses in 2011 as compared to 2010. Depreciation and amortization increased by $0.5 million, or 1.1 percent, for 2011 over 2010.This increase was due primarily to the effect of the Acquired Properties. Interest expense decreased $5.5 million or 14.8 percent for 2011 as compared to 2010.This decrease was primarily a result of lower average debt balances and interest rates in 2011 as compared to 2010. Interest and other investment income was relatively unchanged for 2011 as compared to 2010. 42 Equity in earnings (loss) of unconsolidated joint ventures increased $64,000, or 13.5 percent, for 2011 as compared to 2010 due primarily to increased income of $55,000 in the 12 Vreeland venture and increased income of $26,000 in the Plaza VIII & IX Associates venture for 2011 as compared to 2010.These were partially offset by decreased income of $24,000 in the Red Bank Corporate Plaza venture. Income from continuing operations increased to $24.1 million in 2011 from $15.6 million in 2010.The increase of $8.5 million was due to the factors discussed above. Net income available to common unitholders increased by $8.3 million, from $15.2 million in 2010 to $23.5 million in 2011.This increase was the result of an increase in income from continuing operations of $8.5 million for 2011 as compared to 2010.This was partially offset by an increase in preferred unit distributions of $0.2 million for 2011 as compared to 2010. Nine Months Ended September 30, 2011 Compared to Nine Months Ended September 30, 2010 Nine Months Ended September 30, Dollar Percent (dollars in thousands) Change Change Revenue from rental operations and other: Base rents $ $ $ ) )% Escalations and recoveries from tenants ) ) Other income Total revenues from rental operations ) ) Property expenses: Real estate taxes ) ) Utilities 70 Operating services Total property expenses ) ) Non-property revenues: Construction services ) ) Real estate services ) ) Total non-property revenues ) ) Non-property expenses: Direct construction costs ) ) General and administrative Depreciation and amortization Total non-property expenses ) ) Operating income ) ) Other (expense) income: Interest expense ) ) Interest and other investment income 30 73 ) ) Equity in earnings (loss) of unconsolidated joint ventures Total other (expense) income ) ) Income from continuing operations Discontinued operations: Income (loss) from discontinued operations ) ) Realized gains (losses) and unrealized losses on disposition of rental property, net ) ) Total discontinued operations, net ) ) Net income Noncontrolling interest in consolidated joint ventures 27 Preferred unit distributions ) Net income available to common unitholders $ $ $ % 43 The following is a summary of the changes in revenue from rental operations and other, and property expenses divided into Same-Store Properties and Acquired Properties: Total Same-Store Acquired Company Properties Properties Dollar Percent Dollar Percent Dollar Percent (dollars in thousands) Change Change Change Change Change Change Revenue from rental operations and other: Base rents $ ) )% $ ) )% $ % Escalations and recoveries from tenants ) 94 Other income 47 Total $ ) )% $ ) )% $ % Property expenses: Real estate taxes $ ) )% $ ) )% $ % Utilities 70 ) ) Operating services Total $ ) )% $ ) )% $ % OTHER DATA: Number of Consolidated Properties 2 (excluding properties held for sale): Square feet (in thousands) Base rents for the Same-Store Properties decreased $8.8 million, or 1.9 percent, for 2011 as compared to 2010 due primarily to decreased occupancy and rental rates.Escalations and recoveries from tenants for the Same-Store Properties decreased $5.3 million, or 6.7 percent, for 2011 over 2010, due primarily to lower property expenses in 2011, as compared to 2010.Other income for the Same-Store Properties increased $0.7 million, or 7.6 percent, for 2011 as compared to 2010, due primarily to an increase in lease breakage fees recognized in 2011 as compared to 2010. Real estate taxes on the Same-Store Properties decreased $9.3 million, or 12.7 percent, for 2011 as compared to 2010, due primarily to greater refunds on tax appeals received in 2011 as compared to 2010 for certain properties.Utilities for the Same-Store Properties decreased $0.2 million, or 0.3 percent, for 2011 as compared to 2010, due primarily to lower rates in 2011 as compared to 2010.Operating services for the Same-Store Properties increased $2.7 million, or 3.2 percent, for 2011 as compared to 2010, due primarily to increases in maintenance and snow removal costs for 2011 as compared to 2010. Construction services revenue decreased $40.7 million, or 81.9 percent, in 2011 as compared to 2010, due to decreased construction contracts in 2011.Real estate services revenue decreased by $1.9 million, or 34.0 percent, for 2011 as compared to 2010, due primarily to a decrease in properties under management in 2011 as compared to 2010. Direct construction costs decreased $38.9 million, or 81.8 percent, in 2011 as compared to 2010, due primarily to decreased construction contracts in 2011.General and administrative expense increased $0.5 million, or 1.8 percent, for 2011 as compared to 2010, which was due primarily to an increase in salaries and related expenses in 2011 as compared to 2010. Depreciation and amortization increased by $1.0 million, or 0.7 percent, for 2011 over 2010.This increase was due primarily to the effect of the Acquired Properties. Interest expense decreased $19.2 million or 16.9 percent for 2011 as compared to 2010.This decrease was primarily a result of lower average debt balances and interest rates in 2011 as compared to 2010. 44 Interest and other investment income was relatively unchanged for 2011 as compared to 2010. Equity in earnings (loss) of unconsolidated joint ventures increased $1.0 million, or 451.2 percent, for 2011 as compared to 2010 due primarily to increased income of $1.0 million in the Harborside South Pier venture in 2011 as compared to 2010. Income from continuing operations increased to $62.9 million in 2011 from $50.5 million in 2010.The increase of $12.4 million was due to the factors discussed above. Net income available to common unitholders increased by $7.6 million, from $54.0 million in 2010 to a $61.6million in 2011.This increase was the result of an increase in income from continuing operations of $12.4 million for 2011 as compared to 2010.This was partially offset by a realized gain on disposition of rental property of $4.4 million in 2010, a decrease in income from discontinued operations of $0.2 million for 2011 as compared to 2010, and an increase in preferred unit distributions of $0.2 million for 2011 as compared to 2010. LIQUIDITY AND CAPITAL RESOURCES Liquidity Overview: Historically, rental revenue has been the Company’s principal source of funds to pay operating expenses, debt service, capital expenditures and distributions, excluding non-recurring capital expenditures.To the extent that the Company’s cash flow from operating activities is insufficient to finance its non-recurring capital expenditures such as property acquisitions, development and construction costs and other capital expenditures, the Company and Corporation have and expect to continue to finance such activities through borrowings under the revolving credit facility and other debt and equity financings. The Company believes that with the general downturn in the Company’s markets in recent years, it is reasonably likely that vacancy rates may continue to increase, effective rental rates on new and renewed leases may continue to decrease and tenant installation costs, including concessions, may continue to increase in most or all of its markets in 2011 and possibly beyond.As a result of the potential negative effects on the Company’s revenue from the overall reduced demand for office space, the Company’s cash flow could be insufficient to cover increased tenant installation costs over the short-term.If this situation were to occur, the Company expects that it would finance any shortfalls through borrowings under its revolving credit facility and other debt securities by the Company and equity financings by the Corporation. The Company expects to meet its short-term liquidity requirements generally through its working capital, net cash provided by operating activities and from its revolving credit facility.The Company frequently examines potential property acquisitions and development projects and, at any given time, one or more of such acquisitions or development projects may be under consideration.Accordingly, the ability to fund property acquisitions and development projects is a major part of the Company’s financing requirements.The Company expects to meet its financing requirements through funds generated from operating activities, to the extent available, proceeds from property sales, long-term and short-term borrowings (including draws on the Company’s revolving credit facility) and the issuance of additional debt securities by the Company and/or equity securities by the Corporation. If current economic conditions persist or deteriorate, the Company may experience increases in past due accounts, defaults, lower occupancy rates and reduced effective rents.This condition would negatively affect the Company’s future net income and cash flows and could have a material adverse effect on the Company’s financial condition and its ability to continue distributions at current levels. Construction Projects: In August 2011, the Company commenced construction of a 203,000 square foot office building which is pre-leased for 15 years and 3 months, subject to two extension options of between five and 10 years each, to Wyndham Worldwide Corporation.Wyndham currently leases spacein neighboring buildings in the Mack-Cali Business Campus in Parsippany, New Jersey.The new building is expected to be delivered to the tenant in the first quarter of 2013 at a total estimated cost of approximately $58.4 million. 45 REIT Restrictions: To maintain its qualification as a REIT under the Code, the Corporation must make annual distributions to its stockholders of at least 90 percent of its REIT taxable income, determined without regard to the dividends paid deduction and by excluding net capital gains.Moreover, the Corporation intends to continue to make regular quarterly distributions to its common stockholders.Based upon the most recently paid quarterly common stock dividend of $0.45 per common share, in the aggregate, such distributions would equal approximately $156.9 million ($179.8 million, including common units in the Company, held by parties other than the Corporation) on an annualized basis.However, any such distribution, whether for federal income tax purposes or otherwise, would be paid out of (a) available cash, including borrowings and other sources, after meeting operating requirements, preferred stock dividends and distributions, and scheduled debt service on the Company’s debt, and (b) for distributions declared on or before December 31, 2012 with respect to a taxable year ending on or before December31, 2011, the Corporation’s stock, as permitted pursuant to Internal Revenue Service Revenue Procedure 2010-12, 2010-3 I.R.B. Under this Revenue Procedure, the Corporation is permitted to make taxable distributions of its stock (in lieu of cash) if (x) any such distribution is declared on or before December 31, 2012 with respect to a taxable year ending on or before December 31, 2011, and (y) each of its stockholders is permitted to elect to receive its entire entitlement under such declaration in either cash or shares of equivalent value subject to a limitation in the amount of cash to be distributed in the aggregate; provided that (i) the amount of cash that is set aside for distribution is not less than 10 percent of the aggregate distribution so declared, and (ii) if too many of its stockholders elect to receive cash, a pro rata amount of cash will be distributed to each such stockholder electing to receive cash, but in no event will any such stockholder receive less than its entire entitlement under such declaration. Property Lock-Ups: The Company may not dispose of or distribute certain of its properties, currently comprising of seven properties with an aggregate net book value of approximately $132.2 million, which were originally contributed by certain unrelated common unitholders of the Company, without the express written consent of such common unitholders, as applicable, except in a manner which does not result in recognition of any built-in-gain (which may result in an income tax liability) or which reimburses the appropriate specific common unitholders for the tax consequences of the recognition of such built-in-gains (collectively, the “Property Lock-Ups”).The aforementioned restrictions do not apply in the event that the Company sells all of its properties or in connection with a sale transaction which the Corporation’s Board of Directors determines is reasonably necessary to satisfy a material monetary default on any unsecured debt, judgment or liability of the Company or to cure any material monetary default on any mortgage secured by a property. The Property Lock-Ups expire periodically through 2016. Upon the expiration of the Property Lock-Ups, the Company is generally required to use commercially reasonable efforts to prevent any sale, transfer or other disposition of the subject properties from resulting in the recognition of built-in gain to the specific common unitholders, which include members of the Mack Group (which includes William L. Mack, Chairman of the Corporation’s Board of Directors; David S. Mack, director of the Corporation; Earle I. Mack, a former director of the Corporation; and MitchellE.Hersh, president, chief executive officer and director of the Corporation), the Robert Martin Group (which includes Robert F. Weinberg, director of the Corporation; and Timothy M. Jones, former president of the Corporation), the Cali Group (which includes John R. Cali, director of the Corporation, and John J. Cali, a former director of the Corporation).As of September 30, 2011, 129 of the Company’s properties, with an aggregate net book value of approximately $1.7 billion, have lapsed restrictions and are subject to these conditions. Unencumbered Properties: As of September 30, 2011, the Company had 237 unencumbered properties, totaling 24.5 million square feet, representing 78.6 percent of the Company’s total portfolio on a square footage basis. Cash Flows Cash and cash equivalents decreased by $5.9 million to $15.9 million at September 30, 2011, compared to $21.8 million at December 31, 2010.This decrease is comprised of the following net cash flow items: 46 1) $170.6 million provided by operating activities. 2) $66.6 million used in investing activities, consisting primarily of the following: (a) $65.2 million used for additions to rental property; plus (b) $2.3 million increase in restricted cash; plus (c) $334 thousand used for investments in unconsolidated joint ventures; minus (d) $1.3 million from distributions in excess of cumulative earnings from unconsolidated joint ventures. 3) $110.0 million used in financing activities, consisting primarily of the following: (a) $420.0 million used for repayments of revolving credit facility; plus (b) $133.0 million used for payments of dividends and distributions; plus (c) $6.4 million used for repayments of mortgages, loans payable and other obligations; minus (d) $227.4 million from proceeds received from common stock offerings; minus (e) $219.0 million from borrowing from revolving credit facility; minus (f) $3.1 million received from stock options exercised. Debt Financing Summary of Debt: The following is a breakdown of the Company’s debt between fixed and variable-rate financing as of September 30, 2011. Balance Weighted Average Weighted Average Maturity ($000’s) % of Total Interest Rate (a) in Years Fixed Rate Unsecured Debt and 59.32% 6.08% Other Obligations Fixed Rate Secured Debt 38.67% 7.46% Variable Rate Secured Debt 0.58% 2.85% Variable Rate Unsecured Debt 1.43% 0.78% Totals/Weighted Average: 100.00% 6.52% (a) Actual weighted average LIBOR contract rates relating to the Company’s outstanding debt as of September 30, 2011 of 0.23percent was used in calculating revolving credit facility and other variable rate debt interest rates. 47 Debt Maturities: Scheduled principal payments and related weighted average annual interest rates for the Company’s debt as of September30, 2011 are as follows: Scheduled Principal Weighted Avg. Amortization Maturities Total Interest Rate of Period ($000’s) ($000’s) ($000’s) Future Repayments (a) October 1 to December 31, 2011 $ $ $ % Thereafter % Sub-total Adjustment for unamortized debt discount/premium and acquisition mark-to-market, net, as of September 30, 2011 ) ) Totals/Weighted Average $ $ $ % (a) Actual weighted average LIBOR contract rates relating to the Company’s outstanding debt as of September 30, 2011 of 0.23percent was used in calculating revolving credit facility and other variable rate debt interest rates. Senior Unsecured Notes: The terms of the Company’s senior unsecured notes (which totaled approximately $1.1 billion as of September30, 2011) include certain restrictions and covenants which require compliance with financial ratios relating to the maximum amount of debt leverage, the maximum amount of secured indebtedness, the minimum amount of debt service coverage and the maximum amount of unsecured debt as a percent of unsecured assets. Unsecured Revolving Credit Facility: On October 21, 2011, the Company amended and restated its unsecured revolving credit facility with a group of 20 lenders.The $600 million facility is expandable to $1 billion and matures in October 2015.It has a one year extension option with the payment of a 20 basis point fee.The interest rate on outstanding borrowings (not electing the Company’s competitive bid feature) and the facility fee on the current borrowing capacity payable quarterly in arrears are based upon the Company’s unsecured debt ratings, as follows: Operating Partnership’s Interest Rate – Unsecured Debt Ratings: Applicable Basis Points Facility Fee Higher of S&P or Moody’s Above LIBOR Basis Points No ratings or less than BBB-/Baa3 BBB- or Baa3 BBB or Baa2(current) BBB+orBaa1 A-or A3 or higher The facility has a competitive bid feature, which allows the Company to solicit bids from lenders under the facility to borrow up to $300 million at interest rates less than those above. The terms of the unsecured facility include certain restrictions and covenants which limit, among other things the incurrence of additional indebtedness, the incurrence of liens and the disposition of real estate properties (to the extent that: (i) such property dispositions cause the Company to default on any of the financial ratios of the facility described below, or (ii) the property dispositions are completed while the Company is under an event of default under the facility, unless, under certain circumstances, such disposition is being carried out to cure such default), and which require compliance with financial ratios relating to the maximum leverage ratio, the maximum amount of secured indebtedness, the minimum amount of tangible net worth, the minimum amount of fixed charge coverage, the maximum amount of unsecured indebtedness, the minimum amount of unencumbered property interest coverage and certain investment limitations.If an event of default has occurred and is continuing, the Company will not make any excess distributions except to enable the Company to continue to qualify as a REIT under the Code. 48 The lending group for the credit facility consists of: JPMorgan Chase Bank, N.A., as administrative agent; Bank of America, N.A., as syndication agent; Deutsche Bank Trust Company Americas; US Bank National Association and Wells Fargo Bank, N.A., as documentation agents; Capital One, N.A.; Citicorp North America, Inc.; Comerica Bank; PNC Bank, National Association; SunTrust Bank; The Bank of New York Mellon; The Bank of Tokyo-Mitsubishi UFJ, LTD., as managing agents; and Compass Bank; Branch Banking and Trust Company; TD Bank, N.A.; Citizens Bank of Pennsylvania; Chang Hwa Commercial Bank, LTD., New York Branch; Mega International Commercial Bank Co., LTD., New York Branch; First Commercial Bank, New York Branch; and Hua Nan Commercial Bank, LTD., New York Agency, as participants. As of October 24, 2011, the Company had outstanding borrowings of $70 million under its unsecured revolving credit facility. Through October 20, 2011, the Company had a $775 million unsecured revolving credit facility.The interest rate on outstanding borrowings (not electing the Company’s competitive bid feature) was LIBOR plus 55 basis points. Money Market Loan: The Company entered into an agreement with JPMorgan Chase Bank to participate in a noncommitted money market loan program (“Money Market Loan”).The Money Market Loan is an unsecured borrowing of up to $75million arranged by JPMorgan Chase Bank (“the lender”) with maturities of 30 days or less.The rate of interest on the Money Market Loan borrowing is set at the time of each borrowing.As of September 30, 2011, the Company had no outstanding borrowings under its Money Market Loan program. Mortgages, Loans Payable and Other Obligations: The Company has mortgages, loans payable and other obligations which consist of various loans collateralized by certain of the Company’s rental properties.Payments on mortgages, loans payable and other obligations are generally due in monthly installments of principal and interest, or interest only. Debt Strategy: The Company does not intend to reserve funds to retire the Company’s senior unsecured notes, borrowings under its unsecured revolving credit facility, or its mortgages, loans payable and other obligations upon maturity.Instead, the Corporation or Company will seek to refinance such debt at maturity or retire such debt through the issuance of additional equity or debt securities on or before the applicable maturity dates.If it cannot raise sufficient proceeds to retire the maturing debt, the Company may draw on its revolving credit facility to retire the maturing indebtedness, which would reduce the future availability of funds under such facility.As of October 24, 2011, the Company had $70 million of outstanding borrowings under its unsecured revolving credit facility and no outstanding borrowings under the Money Market Loan.The Company is reviewing various refinancing options, including the purchase of its senior unsecured notes in privately-negotiated transactions, the issuance of additional, or exchange of current, unsecured debt, common and preferred stock, and/or obtaining additional mortgage debt, some or all of which may be completed during 2011.The Company currently anticipates that its available cash and cash equivalents and cash flows from operating activities, together with cash available from borrowings and other sources, will be adequate to meet the Company’s capital and liquidity needs in the short term.However, if these sources of funds are insufficient or unavailable, due to current economic conditions or otherwise, the Corporation’s ability to make the expected distributions discussed in “REIT Restrictions” above may be adversely affected. 49 Equity Financing and Registration Statements Common Equity: On February 18, 2011, the Corporation completed a public offering of 7,187,500 shares of common stock and used the net proceeds, which totaled approximately $227.4 million (after offering costs) primarily to repay borrowings under the Company’s unsecured revolving credit facility.Concurrent with this transaction, the Corporation purchased from the Company 7,187,500 common units for the same amount. The following table presents the changes in the Corporation’s issued and outstanding shares of Common Stock and the Company’s common units for the nine months ended September 30, 2011: Common Common Stock Units Total Outstanding at January 1, 2011 Common stock offering Stock options exercised Common units redeemed for Common Stock Shares issued under Dividend Reinvestment and Stock Purchase Plan Outstanding at September 30, 2011 Preferred Stock: On September 27, 2011, the Corporation provided notice to holders of its Series C Preferred Stock, calling all such shares for redemption on October 28, 2011 at a price of $2,500 per share, plus accrued and unpaid dividends through the date prior to the redemption date. The redemption value of the Series C Preferred Stock of $25,000,000 is included in accounts payable, accrued expenses and other liabilities as of September 30, 2011, and the write off of preferred stock issuance costs of $164,000 is included in preferred unit distributions for the three and nine months ended September 30, 2011.Concurrent with this transaction, the Company will redeem from the Corporation all issued and outstanding Series C Preferred Units. Share Repurchase Program: The Corporation has a share repurchase program which was authorized by its Board of Directors in September 2007 to purchase up to $150 million of the Corporation’s outstanding common stock (“Repurchase Program”), which it may repurchase from time to time in open market transactions at prevailing prices or through privately negotiated transactions. As of September 30, 2011, the Corporation has a remaining authorization under the Repurchase Program of $46million.Concurrent with any repurchases of common stock by the Corporation, the Corporation sells to the Company an equal number of common units. Dividend Reinvestment and Stock Purchase Plan: The Corporation has a Dividend Reinvestment and Stock Purchase Plan (the “DRIP”).The DRIP provides for automatic reinvestment of all or a portion of a participant’s dividends from the Corporation’s shares of common stock.The DRIP also permits participants to make optional cash investments up to $5,000 a month without restriction and, if the Corporation waives this limit, for additional amounts subject to certain restrictions and other conditions set forth in the DRIP prospectus filed as part of the Corporation’s effective registration statement on Form S-3 filed with the Securities and Exchange Commission (“SEC”) for approximately 5.5 million shares of the Corporation’s common stock reserved and authorized for issuance under the DRIP. Shelf Registration Statements: The Corporation has an effective shelf registration statement on Form S-3 filed with the SEC for an aggregate amount of $2.0 billion in common stock, preferred stock, depositary shares, and/or warrants of the Corporation, under which no securities have been sold as of October 24, 2011. The Corporation and the Company also have an effective shelf registration statement on Form S-3 filed with the SEC for an aggregate amount of $2.5 billion in common stock, preferred stock, depositary shares and guarantees of the Corporation and debt securities of the Company, under which no securities have been sold as of October 24, 2011. 50 Off-Balance Sheet Arrangements Unconsolidated Joint Venture Debt: The debt of the Company’s unconsolidated joint ventures are generally non-recourse to the Company except for customary exceptions pertaining to such matters as intentional misuse of funds, environmental conditions and material misrepresentations.The Company has also posted a $5.5 million letter of credit in support of the Harborside South Pier joint venture, half of which is indemnified by Hyatt Corporation, the Company’s joint venture partner. The Company’s off-balance sheet arrangements are further discussed in Note 4: Investments in Unconsolidated Joint Ventures to the Financial Statements. Contractual Obligations The following table outlines the timing of payment requirements related to the Company’s debt (principal and interest), PILOT agreements, ground lease and other agreements as of September 30, 2011: Payments Due by Period Less than 1 1 – 3 4 – 5 6 – 10 After 10 (dollars in thousands) Total Year Years Years Years Years Senior unsecured notes $ 1,418,460 Revolving credit facility Mortgages, loans payable and other obligations Payments in lieu of taxes (PILOT) Ground lease payments Preferred stock redemption Total $ 2,566,155 Inflation The Company’s leases with the majority of its tenants provide for recoveries and escalation charges based upon the tenant’s proportionate share of, and/or increases in, real estate taxes and certain operating costs, which reduce the Company’s exposure to increases in operating costs resulting from inflation. DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS We consider portions of this information, including the documents incorporated by reference, to be forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended.We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section 21E of such act.Such forward-looking statements relate to, without limitation, our future economic performance, plans and objectives for future operations and projections of revenue and other financial items.Forward-looking statements can be identified by the use of words such as “may,” “will,” “plan,” “should,” “expect,” “anticipate,” “estimate,” “continue” or comparable terminology.Forward-looking statements are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate.Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, we can give no assurance that such expectations will be achieved.Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements. 51 Among the factors about which we have made assumptions are: · risks and uncertainties affecting the general economic climate and conditions, including the impact of the general economic recession as it impacts the national and local economies, which in turn may have a negative effect on the fundamentals of our business and the financial condition of our tenants; · the value of our real estate assets, which may limit our ability to dispose of assets at attractive prices or obtain or maintain debt financing secured by our properties or on an unsecured basis; · the extent of any tenant bankruptcies or of any early lease terminations; · our ability to lease or re-lease space at current or anticipated rents; · changes in the supply of and demand for office, office/flex and industrial/warehouse properties; · changes in interest rate levels and volatility in the securities markets; · changes in operating costs; · our ability to obtain adequate insurance, including coverage for terrorist acts; · the availability of financing on attractive terms or at all, which may adversely impact our ability to pursue acquisition and development opportunities and refinance existing debt and our future interest expense; · changes in governmental regulation, tax rates and similar matters; and · other risks associated with the development and acquisition of properties, including risks that the development may not be completed on schedule, that the tenants will not take occupancy or pay rent, or that development or operating costs may be greater than anticipated. For further information on factors which could impact us and the statements contained herein, see Item 1A: Risk Factors. We assume no obligation to update and supplement forward-looking statements that become untrue because of subsequent events, new information or otherwise. Item 3. Quantitative and Qualitative Disclosures About Market Risk Market risk is the exposure to loss resulting from changes in interest rates, foreign currency exchange rates, commodity prices and equity prices.In pursuing its business plan, the primary market risk to which the Company is exposed is interest rate risk.Changes in the general level of interest rates prevailing in the financial markets may affect the spread between the Company’s yield on invested assets and cost of funds and, in turn, its ability to make distributions or payments to its investors. Approximately $1.8 billion of the Company’s long-term debt as of September 30, 2011 bears interest at fixed rates and therefore the fair value of these instruments is affected by changes in market interest rates.The following table presents principal cash flows (in thousands) based upon maturity dates of the debt obligations and the related weighted-average interest rates by expected maturity dates for the fixed rate debt.The interest rates on the Company’s variable rate debt as of September 30, 2011 ranged from LIBOR plus 55 basis points to LIBOR plus 200 basis points.If market rates of interest on the Company’s variable rate debt increased or decreased by 10 percent, then the increase or decrease in interest costs on the Company’s variable rate debt would be approximately $380,000 annually. September 30, 2011 Debt, Fair including current portion ($’s in thousands) 10/1/11- 12/31/11 Thereafter Sub-total Other (a) Total Value Fixed Rate Average Interest Rate 7.60% 6.21% 5.39% 6.82% 5.40% 7.15% 6.63% Variable Rate (a)Adjustment for unamortized debt discount/premium and mark-to-market, net, as of September 30, 2011. 52 While the Company has not experienced any significant credit losses, in the event of a significant rising interest rate environment and/or economic downturn, defaults could increase and result in losses to the Company which could adversely affect its operating results and liquidity. Item 4.Controls and Procedures Disclosure Controls and Procedures.The Corporation’s management, with the participation of the Corporation’s president and chief executive officer and chief financial officer, has evaluated the effectiveness of the Company’s disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this report.Based on such evaluation, the Corporation’s president and chief executive officer and chief financial officer have concluded that, as of the end of such period, the Company’s disclosure controls and procedures are effective in recording, processing, summarizing and reporting, on a timely basis, information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act. Internal Control Over Financial Reporting.There have not been any changes in the Company’s internal control over financial reporting (as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) during the fiscal quarter to which this report relates that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 53 MACK-CALI REALTY, L.P. Part II – Other Information Item 1.Legal Proceedings There are no material pending legal proceedings, other than ordinary routine litigation incidental to its business, to which the Company is a party or to which any of the Properties is subject. Item 1A.Risk Factors None. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds (a) COMMON STOCK During the three months ended September 30, 2011, the Corporation issued 35,021 shares of common stock to holders of common units in the Company upon the redemption of such common units in private offerings pursuant to Section 4(2) of the Securities Act.The holders of the common units were limited partners of the Company and accredited investors under Rule 501 of the Securities Act.The common units were redeemed for an equal number of shares of common stock.The Corporation has registered the resale of such shares under the Securities Act. (b)Not Applicable. (c)Not Applicable. Item 3.Defaults Upon Senior Securities (a)Not Applicable. (b)Not Applicable. Item 4.(Removed and Reserved) Item 5.Other Information (a) On October 21, 2011, the Company refinanced its unsecured revolving credit facility with a group of 20 lender banks on terms and conditions set forth in the Third Amended and Restated Revolving Credit Agreement dated as of October 21, 2011 among the Operating Partnership, as borrower, JPMorgan Chase Bank, N.A., as the administrative agent, the other agents listed therein and the lending institutions party thereto and referred to therein (the “Credit Agreement”).The Company is the guarantor of the obligations of the Operating Partnership under the Credit Agreement. The lending group for the credit facility consists of: JPMorgan Chase Bank, N.A., as administrative agent; Bank of America, N.A., assyndication agent; Deutsche Bank Trust Company Americas, US Bank National Association and Wells Fargo Bank, N.A., as documentation agents; Capital One, N.A.; Citicorp North America, Inc.; Comerica Bank; PNC Bank National Association; SunTrust Bank; The Bank of New York Mellon; The Bank of Tokyo-Mitsubishi UFJ, LTD., as managing agents; and Compass Bank, Branch Banking and Trust Company, TD Bank; Citizens Bank of Pennsylvania; Chang Hwa Commercial Bank, Ltd., New York Branch; Mega International Commercial Bank Co. Ltd., New York Branch; First Commercial Bank, New York Branch; and Hua Nan Commercial Bank, LTD., New York Agency, as participants. 54 The material terms of the Credit Agreement provide for: 1. A four year term with a one year extension option; 2. Loans or other extensions of credit to be made to the Company in an aggregate principal amount of up to $600 million (expandable to $1 billion); 3. An interest rate based on the Operating Partnership’s unsecured debt ratings, currently the London Inter-Bank Offered Rate (“LIBOR”) plus 125 basis points; and 4. A facility fee based on the Operating Partnership’s debt ratings, currently 25 basis points. The Credit Agreement contains customary events of default, including among others, nonpayment of principal, interest, fees or other amounts; material inaccuracy of representations; violation of covenants; and certain bankruptcy events. If an event of default occurs and is continuing under the Credit Agreement, the entire outstanding balance under the Credit Agreement may become immediately due and payable. Copies of the Credit Agreement and the Company’s press release announcing the Credit Agreement are filed as Exhibits 10.134 and 99.1 to this Quarterly Report on Form 10-Q.The Company’s entry into the Credit Agreement is being disclosed in this Part II, Item 5 of Form 10-Q in lieu of disclosure under Items 1.01, 2.03 and 9.01 of Form 8-K. (b)None. Item 6.Exhibits The exhibits required by this item are set forth on the Exhibit Index attached hereto. 55 MACK-CALI REALTY, L.P. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Mack-Cali Realty, L.P. (Registrant) By: Mack-Cali Realty Corporation its General Partner Date:October 26, 2011 By: /s/ Mitchell E. Hersh Mitchell E. Hersh President and Chief Executive Officer (principal executive officer) Date:October 26, 2011 By: /s/ Barry Lefkowitz Barry Lefkowitz Executive Vice President and Chief Financial Officer (principal accounting officer andprincipal financial officer) 56 MACK-CALI REALTY, L.P. EXHIBIT INDEX Exhibit Number ExhibitTitle Articles of Restatement of Mack-Cali Realty Corporation dated September 18, 2009 (filed as Exhibit3.2 to the Company’s Form8-K dated September 17, 2009 and incorporated herein by reference). Amended and Restated Bylaws of Mack-Cali Realty Corporation dated June10, 1999 (filed as Exhibit3.2 to the Corporation’s Form8-K dated June10, 1999 and incorporated herein by reference). Amendment No.1 to the Amended and Restated Bylaws of Mack-Cali Realty Corporation dated March4, 2003, (filed as Exhibit3.3 to the Company’s Form10-Q dated March31, 2003 and incorporated herein by reference). Amendment No. 2 to the Mack-Cali Realty Corporation Amended and Restated Bylaws dated May 24, 2006 (filed as Exhibit 3.1 to the Corporation’s Form 8-K dated May 24, 2006 and incorporated herein by reference). Second Amended and Restated Agreement of Limited Partnership of Mack-Cali Realty, L.P. dated December11, 1997 (filed as Exhibit10.110 to the Corporation’s Form8-K dated December11, 1997 and incorporated herein by reference). Amendment No.1 to the Second Amended and Restated Agreement of Limited Partnership of Mack-Cali Realty, L.P. dated August21, 1998 (filed as Exhibit3.1 to the Corporation’s and the Company’s Registration Statement on FormS-3, Registration No.333-57103, and incorporated herein by reference). Second Amendment to the Second Amended and Restated Agreement of Limited Partnership of Mack-Cali Realty, L.P. dated July6, 1999 (filed as Exhibit10.1 to the Company’s Form8-K dated July6, 1999 and incorporated herein by reference). Third Amendment to the Second Amended and Restated Agreement of Limited Partnership of Mack-Cali Realty, L.P. dated September30, 2003 (filed as Exhibit3.7 to the Company’s Form10-Q dated September30, 2003 and incorporated herein by reference). Certificate of Designation of SeriesB Preferred Operating Partnership Units of Limited Partnership Interest of Mack-Cali Realty, L.P. (filed as Exhibit10.101 to the Corporation’s Form8-K dated December11, 1997 and incorporated herein by reference). Certificate of Designation for the 8% SeriesC Cumulative Redeemable Perpetual Preferred Operating Partnership Units dated March14, 2003 (filed as Exhibit3.2 to the Company’s Form8-K dated March14, 2003 and incorporated herein by reference). Indenture dated as of March16, 1999, by and among Mack-Cali Realty, L.P., as issuer, Mack-Cali Realty Corporation, as guarantor, and Wilmington Trust Company, as trustee (filed as Exhibit4.1 to the Company’s Form8-K dated March16, 1999 and incorporated herein by reference). Supplemental Indenture No.1 dated as of March16, 1999, by and among Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated March16, 1999 and incorporated herein by reference). 57 Exhibit Number ExhibitTitle Supplemental Indenture No.2 dated as of August2, 1999, by and among Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.4 to the Company’s Form10-Q dated June30, 1999 and incorporated herein by reference). Supplemental Indenture No.3 dated as of December21, 2000, by and among Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated December21, 2000 and incorporated herein by reference). Supplemental Indenture No.4 dated as of January29, 2001, by and among Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated January29, 2001 and incorporated herein by reference). Supplemental Indenture No.5 dated as of December20, 2002, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated December20, 2002 and incorporated herein by reference). Supplemental Indenture No.6 dated as of March14, 2003, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated March14, 2003 and incorporated herein by reference). Supplemental Indenture No.7 dated as of June12, 2003, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated June12, 2003 and incorporated herein by reference). Supplemental Indenture No.8 dated as of February9, 2004, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated February9, 2004 and incorporated herein by reference). Supplemental Indenture No.9 dated as of March22, 2004, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated March22, 2004 and incorporated herein by reference). Supplemental Indenture No.10 dated as of January25, 2005, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated January25, 2005 and incorporated herein by reference). Supplemental Indenture No.11 dated as of April15, 2005, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated April15, 2005 and incorporated herein by reference). Supplemental Indenture No.12 dated as of November30, 2005, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated November30, 2005 and incorporated herein by reference). Supplemental Indenture No.13 dated as of January24, 2006, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated January18, 2006 and incorporated herein by reference). Supplemental Indenture No.14 dated as of August 14, 2009, by and between Mack-Cali Realty, L.P., as issuer, and Wilmington Trust Company, as trustee (filed as Exhibit4.2 to the Company’s Form8-K dated August 14, 2009 and incorporated herein by reference). 58 Exhibit Number ExhibitTitle Deposit Agreement dated March14, 2003 by and among Mack-Cali Realty Corporation, EquiServe Trust Company, N.A., and the holders from time to time of the Depositary Receipts described therein (filed as Exhibit4.1 to the Company’s Form8-K dated March14, 2003 and incorporated herein by reference). Amended and Restated Employment Agreement dated as of July1, 1999 between Mitchell E. Hersh and Mack-Cali Realty Corporation (filed as Exhibit10.2 to the Company’s Form10-Q dated June30, 1999 and incorporated herein by reference). Letter Agreement dated December9, 2008 by and between Mack-Cali Realty Corporation and Mitchell E. Hersh (filed as Exhibit10.4 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Second Amended and Restated Employment Agreement dated as of July1, 1999 between Barry Lefkowitz and Mack-Cali Realty Corporation (filed as Exhibit10.6 to the Company’s Form10-Q dated June30, 1999 and incorporated herein by reference). Letter Agreement dated December9, 2008 by and between Mack-Cali Realty Corporation and Barry Lefkowitz (filed as Exhibit10.5 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Second Amended and Restated Employment Agreement dated as of July1, 1999 between Roger W. Thomas and Mack-Cali Realty Corporation (filed as Exhibit10.7 to the Company’s Form10-Q dated June30, 1999 and incorporated herein by reference). Letter Agreement dated December9, 2008 by and between Mack-Cali Realty Corporation and Roger W. Thomas (filed as Exhibit10.8 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Employment Agreement dated as of December5, 2000 between Michael Grossman and Mack-Cali Realty Corporation (filed as Exhibit10.5 to the Company’s Form10-K for the year ended December31, 2000 and incorporated herein by reference). Letter Agreement dated December9, 2008 by and between Mack-Cali Realty Corporation and Michael Grossman (filed as Exhibit10.6 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Employment Agreement dated as of May9, 2006 by and between Mark Yeager and Mack-Cali Realty Corporation (filed as Exhibit 10.15 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Letter Agreement dated December9, 2008 by and between Mack-Cali Realty Corporation and Mark Yeager (filed as Exhibit10.7 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Form of Multi-Year Restricted Share Award Agreement (filed as Exhibit 10.1 to the Company’s Form 8-K dated September 12, 2007 and incorporated herein by reference). Form of Tax Gross-Up Agreement (filed as Exhibit 10.2 to the Company’s Form 8-K dated September 12, 2007 and incorporated herein by reference). 59 Exhibit Number ExhibitTitle Form of Restricted Share Award Agreement effective December9, 2008 by and between Mack-Cali Realty Corporation and each of Mitchell E. Hersh, Barry Lefkowitz, Michael Grossman, Mark Yeager and Roger W. Thomas (filed as Exhibit10.1 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Form of Restricted Share Award Agreement effective December9, 2008 by and between Mack-Cali Realty Corporation and each of William L. Mack, Alan S. Bernikow, John R. Cali, Kenneth M. Duberstein, Nathan Gantcher, David S. Mack, Alan G. Philibosian, Dr.Irvin D. Reid, Vincent Tese, Robert F. Weinberg and Roy J. Zuckerberg (filed as Exhibit10.2 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Form of Restricted Share Award Agreement effective December 8, 2009 by and between Mack-Cali Realty Corporation and each of Mitchell E. Hersh, Barry Lefkowitz, Michael Grossman, Mark Yeager and Roger W. Thomas (filed as Exhibit10.1 to the Company's Form8-K dated December8, 2009 and incorporated herein by reference). Form of Restricted Share Award Agreement effective December 8, 2009 by and between Mack-Cali Realty Corporation and each of William L. Mack, Martin S. Berger, Alan S. Bernikow, John R. Cali, Kenneth M. Duberstein, Nathan Gantcher, David S. Mack, Alan G. Philibosian, Dr. Irvin D. Reid, Vincent Tese and Roy J. Zuckerberg (filed as Exhibit10.2 to the Company's Form8-K dated December8, 2009 and incorporated herein by reference). Form of Restricted Share Award Agreement effective December 7, 2010 by and between Mack-Cali Realty Corporation and each of Mitchell E. Hersh, Barry Lefkowitz, Michael Grossman and Roger W. Thomas (filed as Exhibit10.1 to the Company's Form8-K dated December7, 2010 and incorporated herein by reference). Form of Restricted Share Award Agreement effective December 7, 2010 by and between Mack-Cali Realty Corporation and each of William L. Mack, Alan S. Bernikow, John R. Cali, Kenneth M. Duberstein, Nathan Gantcher, David S. Mack, Alan G. Philibosian, Dr. Irvin D. Reid, Vincent Tese, Robert F. Weinberg and Roy J. Zuckerberg (filed as Exhibit10.2 to the Company's Form8-K dated December7, 2010 and incorporated herein by reference). Amended and Restated Revolving Credit Agreement dated as of September27, 2002, among Mack-Cali Realty, L.P. and JPMorgan Chase Bank, Fleet National Bank and Other Lenders Which MayBecome Parties Thereto with JPMorgan Chase Bank, as administrative agent, swing lender and fronting bank, Fleet National Bank and Commerzbank AG, New York and Grand Cayman branches as syndication agents, Bank of America, N.A. and Wells Fargo Bank, National Association, as documentation agents, and J.P. Morgan Securities Inc. and Fleet Securities, Inc, as arrangers (filed as Exhibit10.1 to the Company’s Form8-K dated September27, 2002 and incorporated herein by reference). Second Amended and Restated Revolving Credit Agreement among Mack-Cali Realty, L.P., JPMorgan Chase Bank, N.A., Bank of America, N.A., and other lending institutions that are or may become a party to the Second Amended and Restated Revolving Credit Agreement dated as of November23, 2004 (filed as Exhibit10.1 to the Company’s Form8-K dated November23, 2004 and incorporated herein by reference). Extension and Modification Agreement dated as of September16, 2005 by and among Mack-Cali Realty, L.P., JPMorgan Chase Bank, N.A., as administrative agent, and the several Lenders party thereto (filed as Exhibit10.1 to the Company’s Form8-K dated September16, 2005 and incorporated herein by reference). 60 Exhibit Number ExhibitTitle Second Modification Agreement dated as of July 14, 2006 by and among Mack-Cali Realty, L.P., JPMorgan Chase Bank, N.A., as administrative agent, and the several Lenders party thereto (filed as Exhibit 10.1 to the Company’s Form 8-K dated July 14, 2006 and incorporated herein by reference). Extension and Third Modification Agreement dated as of June 22, 2007 by and among Mack-Cali Realty, L.P., JPMorgan Chase Bank, N.A., as administrative agent, and the several Lenders party thereto (filed as Exhibit 10.1 to the Company’s Form 8-K dated June 22, 2007 and incorporated herein by reference). Fourth Modification Agreement dated as of September 21, 2007 by and among Mack Cali Realty, L.P., JPMorgan Chase Bank, N.A., as administrative agent and the several Lenders party thereto (filed as Exhibit 10.1 to the Company’s Form 8-K dated September 21, 2007 and incorporated herein by reference). Amended and Restated Master Loan Agreement dated as of November12, 2004 among Mack-Cali Realty, L.P., and Affiliates of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P., as Borrowers, Mack-Cali Realty Corporation and Mack-Cali Realty L.P., as Guarantors and The Prudential Insurance Company of America, as Lender (filed as Exhibit10.1 to the Company’s Form8-K dated November12, 2004 and incorporated herein by reference). Contribution and Exchange Agreement among The MK Contributors, The MK Entities, The Patriot Contributors, The Patriot Entities, Patriot American Management and Leasing Corp., Cali Realty, L.P. and Cali Realty Corporation, dated September18, 1997 (filed as Exhibit10.98 to the Corporation’s Form8-K dated September19, 1997 and incorporated herein by reference). First Amendment to Contribution and Exchange Agreement, dated as of December11, 1997, by and among the Corporation and the Mack Group (filed as Exhibit10.99 to the Corporation’s Form8-K dated December11, 1997 and incorporated herein by reference). Employee Stock Option Plan of Mack-Cali Realty Corporation (filed as Exhibit10.1 to the Corporation’s Post-Effective Amendment No.1 to FormS-8, Registration No.333-44443, and incorporated herein by reference). Director Stock Option Plan of Mack-Cali Realty Corporation (filed as Exhibit10.2 to the Corporation’s Post-Effective Amendment No.1 to FormS-8, Registration No.333-44443, and incorporated herein by reference). 2000 Employee Stock Option Plan (filed as Exhibit10.1 to the Corporation’s Registration Statement on FormS-8, Registration No.333-52478, and incorporated herein by reference), as amended by the First Amendment to the 2000 Employee Stock Option Plan (filed as Exhibit10.17 to the Corporation’s Form10-Q dated June30, 2002 and incorporated herein by reference). Amended and Restated 2000 Director Stock Option Plan (filed as Exhibit10.2 to the Corporation’s Post-Effective Amendment No.1 to Registration Statement on FormS-8, Registration No.333-100244, and incorporated herein by reference). Mack-Cali Realty Corporation 2004 Incentive Stock Plan (filed as Exhibit10.1 to the Corporation’s Registration Statement on FormS-8, Registration No.333-116437, and incorporated herein by reference). Deferred Compensation Plan for Directors (filed as Exhibit10.1 to the Corporation’s Registration Statement on FormS-8, Registration No.333-80081, and incorporated herein by reference). 61 Exhibit Number ExhibitTitle Amended and Restated Mack-Cali Realty Corporation Deferred Compensation Plan for Directors (filed as Exhibit10.3 to the Company's Form8-K dated December9, 2008 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and William L. Mack dated October 22, 2002 (filed as Exhibit10.101 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Mitchell E. Hersh dated October 22, 2002 (filed as Exhibit10.102 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Martin S. Berger dated December 11, 1997 (filed as Exhibit10.103 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Alan S. Bernikow dated May 20, 2004 (filed as Exhibit10.104 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and John R. Cali dated October 22, 2002 (filed as Exhibit10.105 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Kenneth M. Duberstein dated September 13, 2005 (filed as Exhibit10.106 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Nathan Gantcher dated October 22, 2002 (filed as Exhibit10.107 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and David S. Mack dated December 11, 1997 (filed as Exhibit10.108 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Alan G. Philibosian dated October 22, 2002 (filed as Exhibit10.109 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Irvin D. Reid dated October 22, 2002 (filed as Exhibit10.110 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Vincent Tese dated October 22, 2002 (filed as Exhibit 10.111 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Robert F. Weinberg dated October 22, 2002 (filed as Exhibit10.112 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). 62 Exhibit Number ExhibitTitle Indemnification Agreement by and between Mack-Cali Realty Corporation and Roy J. Zuckerberg dated October 22, 2002 (filed as Exhibit 10.113 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Barry Lefkowitz dated October 22, 2002 (filed as Exhibit10.114 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Michael Grossman dated October 22, 2002 (filed as Exhibit10.115 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Roger W. Thomas dated October 22, 2002 (filed as Exhibit10.116 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement by and between Mack-Cali Realty Corporation and Mark Yeager dated May 9, 2006 (filed as Exhibit10.117 to the Company’s Form10-Q dated September 30, 2010 and incorporated herein by reference). Indemnification Agreement dated October22, 2002 by and between Mack-Cali Realty Corporation and John Crandall (filed as Exhibit10.29 to the Company’s Form10-Q dated September30, 2002 and incorporated herein by reference). Second Amendment to Contribution and Exchange Agreement, dated as of June27, 2000, between RMC Development Company, LLC f/k/a Robert Martin Company, LLC, Robert Martin Eastview North Company, L.P., the Corporation and the Company (filed as Exhibit10.44 to the Company’s Form10-K dated December31, 2002 and incorporated herein by reference). Limited Partnership Agreement of Meadowlands Mills/Mack-Cali Limited Partnership by and between Meadowlands Mills Limited Partnership, Mack-Cali Meadowlands Entertainment L.L.C. and Mack-Cali Meadowlands Special L.L.C. dated November25, 2003 (filed as Exhibit10.1 to the Corporation’s Form8-K dated December3, 2003 and incorporated herein by reference). Redevelopment Agreement by and between the New Jersey Sports and Exposition Authority and Meadowlands Mills/Mack-Cali Limited Partnership dated December3, 2003 (filed as Exhibit10.2 to the Corporation’s Form8-K dated December3, 2003 and incorporated herein by reference). First Amendment to Redevelopment Agreement by and between the New Jersey Sports and Exposition Authority and Meadowlands Mills/Mack-Cali Limited Partnership dated October5, 2004 (filed as Exhibit10.54 to the Corporation’s Form10-Q dated September30, 2004 and incorporated herein by reference). Letter Agreement by and between Mack-Cali Realty Corporation and The Mills Corporation dated October5, 2004 (filed as Exhibit10.55 to the Corporation’s Form10-Q dated September30, 2004 and incorporated herein by reference). First Amendment to Limited Partnership Agreement of Meadowlands Mills/Mack-Cali Limited Partnership by and between Meadowlands Mills Limited Partnership, Mack-Cali Meadowlands Entertainment L.L.C. and Mack-Cali Meadowlands Special L.L.C. dated as of June30, 2005 (filed as Exhibit10.66 to the Company’s Form10-Q dated June30, 2005 and incorporated herein by reference). 63 Exhibit Number ExhibitTitle Mack-Cali Rights, Obligations and Option Agreement by and between Meadowlands Developer Limited Partnership, Meadowlands Limited Partnership, Meadowlands Developer Holding Corp., Meadowlands Mack-Cali GP, L.L.C., Mack-Cali Meadowlands Special, L.L.C., Baseball Meadowlands Mills/Mack-Cali Limited Partnership, A-B Office Meadowlands Mack-Cali Limited Partnership, C-D Office Meadowlands Mack-Cali Limited Partnership, Hotel Meadowlands Mack-Cali Limited Partnership and ERC Meadowlands Mills/Mack-Cali Limited Partnership dated November 22, 2006 (filed as Exhibit 10.92 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Redemption Agreement by and among Meadowlands Developer Limited Partnership, Meadowlands Developer Holding Corp., Mack-Cali Meadowlands entertainment L.L.C., Mack-Cali Meadowlands Special L.L.C., and Meadowlands Limited Partnership dated November 22, 2006 (filed as Exhibit 10.93 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Contribution and Exchange Agreement by and between Mack-Cali Realty, L.P. and Tenth Springhill Lake Associates L.L.L.P., Eleventh Springhill Lake Associates L.L.L.P., Twelfth Springhill Lake Associates L.L.L.P., Fourteenth Springhill Lake Associates L.L.L.P., each a Maryland limited liability limited partnership, Greenbelt Associates, a Maryland general partnership, and Sixteenth Springhill Lake Associates L.L.L.P., a Maryland limited liability limited partnership, and certain other natural persons, dated as of November21, 2005 (filed as Exhibit 10.69 to the Company’s Form 10-K dated December 31, 2005 and incorporated herein by reference). Membership Interest Purchase and Contribution Agreement by and among Mr. Stanley C. Gale, SCG Holding Corp., Mack-Cali Realty Acquisition Corp. and Mack-Cali Realty, L.P. dated as of March 7, 2006 (filed as Exhibit 10.1 to the Company’s Form 8-K dated March 7, 2006 and incorporated herein by reference). Amendment No. 1 to Membership Interest Purchase and Contribution Agreement dated as of March 31, 2006 (filed as Exhibit 10.1 to the Company’s Form 8-K dated March 28, 2006 and incorporated herein by reference). Amendment No.2 to Membership Interest Purchase and Contribution Agreement dated as of May9, 2006 (filed as Exhibit 10.1 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Amendment No. 8 to Membership Interest Purchase and Contribution Agreement by and among Mr. Stanley C. Gale, SCG Holding Corp., Mack-Cali Realty Acquisition Corp. and Mack-Cali Realty, L.P. dated as of May 23, 2007 (filed as Exhibit 10.1 to the Company’s Form 8-K dated May 23, 2007 and incorporated herein by reference). Contribution and Sale Agreement by and among Gale SLG NJ LLC, a Delaware limited liability company, Gale SLG NJ MEZZ LLC, a Delaware limited liability company, and Gale SLG RIDGEFIELD MEZZ LLC, a Delaware limited liability company and Mack-Cali Ventures L.L.C. dated as of March 7, 2006 (filed as Exhibit 10.2 to the Company’s Form 8-K dated March 7, 2006 and incorporated herein by reference). First Amendment to Contribution and Sale Agreement by and among GALE SLG NJ LLC, a Delaware limited liability company, GALE SLG NJ MEZZ LLC, a Delaware limited liability company, and GALE SLG RIDGEFIELD MEZZ LLC, a Delaware limited liability company, and Mack-Cali Ventures L.L.C., a Delaware limited liability company, dated as of May9, 2006 (filed as Exhibit 10.4 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). 64 Exhibit Number ExhibitTitle Non-Portfolio Property Interest Contribution Agreement by and among Mr.Stanley C. Gale, Mr.Mark Yeager, GCF II Investor LLC, The Gale Investments Company, LLC, Gale& Wentworth Vreeland, LLC, Gale Urban Solutions LLC, MSGW-ONE Campus Investors, LLC, Mack-Cali Realty Acquisition Corp. and Mack-Cali Realty, L.P. dated as of May 9, 2006 (filed as Exhibit 10.2 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Loan Agreement by and among the entities set forth on ExhibitA, collectively, as Borrowers, and Gramercy Warehouse Funding I LLC, as Lender, dated May9, 2006 (filed as Exhibit 10.5 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Promissory Note of One Grande SPE LLC, 1280 Wall SPE LLC, 10 Sylvan SPE LLC, 5 Independence SPE LLC, 1 Independence SPE LLC, and 3 Becker SPE LLC, as Borrowers, in favor of Gramercy Warehouse Funding I, LLC, as Lender, in the principal amount of $90,286,551 dated May9, 2006 (filed as Exhibit 10.6 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Mortgage, Security Agreement and Fixture Filing by and between 4 Becker SPE LLC, as Borrower, and Wachovia Bank, National Association, as Lender, dated May9, 2006 (filed as Exhibit 10.7 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Promissory Note of 4 Becker SPE LLC, as Borrower, in favor of Wachovia Bank, National Association, as Lender, in the principal amount of $43,000,000 dated May9, 2006 (filed as Exhibit 10.8 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Mortgage, Security Agreement and Fixture Filing by and between 210 Clay SPE LLC, as Borrower, and Wachovia Bank, National Association, as Lender, dated May9, 2006 (filed as Exhibit 10.9 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Promissory Note of 210 Clay SPE LLC, as Borrower, in favor of Wachovia Bank, National Association, as Lender, in the principal amount of $16,000,000 dated May9, 2006 (filed as Exhibit 10.10 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Mortgage, Security Agreement and Fixture Filing by and between 5 Becker SPE LLC, as Borrower, and Wachovia Bank, National Association, as Lender, dated May9, 2006 (filed as Exhibit 10.11 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Promissory Note of 5 Becker SPE LLC, as Borrower, in favor of Wachovia Bank, National Association, as Lender, in the principal amount of $15,500,000 dated May9, 2006 (filed as Exhibit 10.12 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Mortgage, Security Agreement and Fixture Filing by and between 51 CHUBB SPE LLC, as Borrower, and Wachovia Bank, National Association, as Lender, dated May9, 2006 (filed as Exhibit 10.13 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Promissory Note of 51 CHUBB SPE LLC, as Borrower, in favor of Wachovia Bank, National Association, as Lender, in the principal amount of $4,500,000 dated May9, 2006 (filed as Exhibit 10.14 to the Company’s Form 8-K dated May 9, 2006 and incorporated herein by reference). Agreement of Sale and Purchase dated August 9, 2006 by and between Mack-Cali Realty, L.P. and Westcore Properties AC, LLC (filed as Exhibit 10.91 to the Company’s Form 10-Q dated September 30, 2006 and incorporated herein by reference). 65 Exhibit Number ExhibitTitle First Amendment to Agreement of Sale and Purchase dated September 6, 2006 by and between Mack-Cali Realty, L.P. and Westcore Properties AC, LLC (filed as Exhibit 10.92 to the Company’s Form 10-Q dated September 30, 2006 and incorporated herein by reference). Second Amendment to Agreement of Sale and Purchase dated September 15, 2006 by and between Mack-Cali Realty, L.P. and Westcore Properties AC, LLC (filed as Exhibit 10.93 to the Company’s Form 10-Q dated September 30, 2006 and incorporated herein by reference). Agreement of Sale and Purchase dated September 25, 2006 by and between Phelan Realty Associates L.P., 795 Folsom Realty Associates L.P. and Westcore Properties AC, LLC (filed as Exhibit 10.94 to the Company’s Form 10-Q dated September 30, 2006 and incorporated herein by reference). Membership Interest Purchase and Contribution Agreement dated as of December 28, 2006, by and among NKFGMS Owners, LLC, The Gale Construction Services Company, L.L.C., NKFFM Limited Liability Company, Scott Panzer, Ian Marlow, Newmark & Company Real Estate, Inc. d/b/a Newmark Knight Frank, and Mack-Cali Realty, L.P (filed as Exhibit 10.117 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Operating Agreement of NKFGMS Owners, LLC (filed as Exhibit 10.118 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Loans, Sale and Services Agreement dated December 28, 2006 by and between Newmark & Company Real Estate, Inc. d/b/a Newmark Knight Frank, Mack-Cali Realty, L.P., and Newmark Knight Frank Global Management Services, LLC (filed as Exhibit 10.119 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Term Loan Agreement among Mack-Cali Realty, L.P. and JPMorgan Chase Bank, N.A. as Administrative Agent, J.P. Morgan Securities Inc. as Arranger, and other lender which may become parties to this Agreement dated November 29, 2006 (filed as Exhibit 10.120 to the Company’s Form 10-K dated December 31, 2006 and incorporated herein by reference). Agreement of Purchase and Sale among SLG Broad Street A LLC and SLG Broad Street C LLC, as Sellers, and M-C Broad and M-C Broad , as Purchasers, dated as of March 15, 2007 (filed as Exhibit 10.121 to the Company’s Form 10-Q dated March 31, 2007 and incorporated herein by reference). Agreement of Purchase and Sale among 500 West Putnam L.L.C., as Seller, and SLG 500 West Putnam LLC, as Purchaser, dated as of March 15, 2007 (filed as Exhibit 10.122 to the Company’s Form 10-Q dated March 31, 2007 and incorporated herein by reference). Letter Agreement by and between Mack-Cali Realty, L.P., Mack-Cali Realty Acquisition Corp., Mack-Cali Belmar Realty, LLC, M-C Belmar, LLC, Mr. Stanley C. Gale, SCG Holding Corp., Mr. Mark Yeager, GCF II Investor LLC, The Gale Investments Company, LLC, Gale & Wentworth Vreeland, LLC, Gale Urban Solutions LLC,MSGW-ONE Campus Investors, LLC and Gale/Yeager Investments LLC dated October 31, 2007 (filed as Exhibit 10.128 to the Company’s Form 10-Q dated September 30, 2007 and incorporated herein by reference). Mortgage and Security Agreement and Financing Statement dated October 28, 2008 between M-C Plaza V L.L.C., Cal-Harbor V Urban Renewal Associates, L.P., Cal-Harbor V Leasing Associates L.L.C., as Mortgagors and The Northwestern Mutual Life Insurance Company and New York Life Insurance Company as Mortgagees (filed as Exhibit 10.131 to the Company’s Form 10-Q dated September 30, 2008 and incorporated herein by reference). 66 Exhibit Number ExhibitTitle Promissory Note of M-C Plaza V L.L.C., Cal-Harbor V Urban Renewal Associates, L.P., Cal-Harbor V Leasing Associates L.L.C., as Borrowers, in favor of The Northwestern Mutual Life Insurance Company, as Lender, in the principal amount of $120,000,000, dated October 28, 2008. (filed as Exhibit 10.132 to the Company’s Form 10-Q dated September 30, 2008 and incorporated herein by reference). Promissory Note of M-C Plaza V L.L.C., Cal-Harbor V Urban Renewal Associates, L.P., Cal-Harbor V Leasing Associates L.L.C., as Borrowers, in favor of New York Life Insurance Company, as Lender, in the principal amount of $120,000,000, dated October 28, 2008 (filed as Exhibit 10.133 to the Company’s Form 10-Q dated September 30, 2008 and incorporated herein by reference). Guarantee of Recourse Obligations of Mack-Cali Realty, L.P. in favor of The Northwestern Mutual Life Insurance Company and New York Life Insurance Company dated October 28, 2008 (filed as Exhibit 10.134 to the Company’s Form 10-Q dated September 30, 2008 and incorporated herein by reference). Amended and Restated Loan Agreement by and among One Grande SPE LLC, 1280 Wall SPE LLC, 10 Sylvan SPE LLC, 5 Independence SPE LLC, 1 Independence SPE LLC, and 3 Becker SPE LLC, collectively, as Borrowers and Gramercy Warehouse Funding I LLC, as Lender, dated April 29, 2009 (filed as Exhibit 10.144 to the Company’s Form 10-Q dated March 31, 2009 and incorporated herein by reference). Amended and Restated Promissory Note of One Grande SPE LLC, 1280 Wall SPE LLC, 10 Sylvan SPE LLC, 5 Independence SPE LLC, 1 Independence SPE LLC, and 3 Becker SPE LLC, as Borrowers, in favor of Gramercy Warehouse Funding I, LLC, as Lender, dated April 29, 2009 (filed as Exhibit 10.145 to the Company’s Form 10-Q dated March 31, 2009 and incorporated herein by reference). Limited Liability Company Membership Interest Purchase and Sale Agreement dated April 29, 2009 by and among Gale SLG NJ LLC, Mack-Cali Ventures L.L.C., SLG Gale 55 Corporation LLC and 55 Corporate Partners L.L.C.(filed as Exhibit 10.146 to the Company’s Form 10-Q dated March 31, 2009 and incorporated herein by reference). Amended and Restated Master Loan Agreement dated as of January 15, 2010 among Mack-Cali Realty, L.P., and Affiliates of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P., as Borrowers, Mack-Cali Realty Corporation and Mack-Cali Realty L.P., as Guarantors and The Prudential Insurance Company of America and VPCM, LLC, as Lenders (filed as Exhibit10.1 to the Company’s Form8-K dated January 15, 2010 and incorporated herein by reference). Partial Recourse Guaranty of Mack-Cali Realty, L.P. dated as of January 15, 2010 to The Prudential Insurance Company of America and VPCM, LLC (filed as Exhibit10.2 to the Company’s Form8-K dated January 15, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Realty, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali CentreI in Bergen County, New Jersey (filed as Exhibit10.165 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Realty, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali CentreII in Bergen County, New Jersey (filed as Exhibit10.166 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). 67 Exhibit Number ExhibitTitle Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Realty, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali CentreIII in Bergen County, New Jersey (filed as Exhibit 10.167 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Realty, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali CentreIV in Bergen County, New Jersey filed as Exhibit10.168 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali F Properties, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali CentreVII in Bergen County, New Jersey (filed as Exhibit10.169 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Chestnut Ridge, L.L.C., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali Corp. Center in Bergen County, New Jersey (filed as Exhibit10.170 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Mortgage and Security Agreement and Financing Statement dated as of January 15, 2010 by Mack-Cali Realty, L.P., as Borrower, to The Prudential Insurance Company of America and VPCM, LLC, as Mortgagees with respect to Mack-Cali Saddle River in Bergen County, New Jersey (filed as Exhibit10.171 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Centre I in Bergen County, New Jersey (filed as Exhibit10.172 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of VPCM, LLC with respect to Mack-Cali CentreI in Bergen County, New Jersey (filed as Exhibit10.173 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Centre II in Bergen County, New Jersey(filed as Exhibit10.174 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of VPCM, LLC with respect to Mack-Cali CentreII in Bergen County, New Jersey (filed as Exhibit10.175 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Centre III in Bergen County, New Jersey (filed as Exhibit10.176 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). 68 Exhibit Number ExhibitTitle Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of VPCM, LLC with respect to Mack-Cali CentreIII in Bergen County, New Jersey (filed as Exhibit10.177 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Centre IV in Bergen County, New Jersey (filed as Exhibit10.178 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of VPCM, LLC with respect to Mack-Cali CentreIV in Bergen County, New Jersey (filed as Exhibit10.179 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali F Properties, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Centre VII in Bergen County, New Jersey(filed as Exhibit10.180 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali F Properties, L.P. in favor of VPCM, LLC with respect to Mack-Cali CentreVII in Bergen County, New Jersey (filed as Exhibit10.181 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Chestnut Ridge, L.L.C. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Corp. Center in Bergen County, New Jersey (filed as Exhibit10.182 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Chestnut Ridge, L.L.C. in favor of VPCM, LLC with respect to Mack-Cali Corp. Center in Bergen County, New Jersey (filed as Exhibit10.183 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of The Prudential Insurance Company of America with respect to Mack-Cali Saddle River in Bergen County, New Jersey (filed as Exhibit10.184 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended, Restated and Consolidated Promissory Note dated January 15, 2010 of Mack-Cali Realty, L.P. in favor of VPCM, LLC with respect to Mack-Cali Saddle River in Bergen County, New Jersey (filed as Exhibit10.185 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Realty, L.P. with respect to Mack-Cali CentreI in Bergen County, New Jersey (filed as Exhibit10.186 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). 69 Exhibit Number ExhibitTitle Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Realty, L.P. with respect to Mack-Cali CentreII in Bergen County, New Jersey (filed as Exhibit10.187 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Realty, L.P. with respect to Mack-Cali CentreIII in Bergen County, New Jersey (filed as Exhibit10.188 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Realty, L.P. with respect to Mack-Cali CentreIV in Bergen County, New Jersey (filed as Exhibit10.189 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali F Properties, L.P. with respect to Mack-Cali Centre VII in Bergen County, New Jersey (filed as Exhibit10.190 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Chestnut Ridge, L.L.C. with respect to Mack-Cali Corp. Center in Bergen County, New Jersey (filed as Exhibit10.191 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Recourse Liabilities Guaranty dated January 15, 2010 of Mack-Cali Realty Corporation and Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to certain liabilities of Mack-Cali Realty, L.P. with respect to Mack-Cali Saddle River in Bergen County, New Jersey (filed as Exhibit10.192 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Centre I in Bergen County, New Jersey (filed as Exhibit10.193 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Centre II in Bergen County, New Jersey (filed as Exhibit10.194 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Centre III in Bergen County, New Jersey (filed as Exhibit10.195 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). 70 Exhibit Number ExhibitTitle Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Centre IV in Bergen County, New Jersey (filed as Exhibit10.196 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali F Properties, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Centre VII in Bergen County, New Jersey (filed as Exhibit 10.197 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Chestnut Ridge, L.L.C. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Corp. Center in Bergen County, New Jersey (filed as Exhibit10.198 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). Amended and Restated Irrevocable Cross Collateral Guaranty of Payment and Performance dated January 15, 2010 of Mack-Cali Realty, L.P. to The Prudential Insurance Company of America and VPCM, LLC with respect to Mack-Cali Saddle River in Bergen County, New Jersey (filed as Exhibit10.199 to the Company’s Form 10-Q dated September 30, 2010 and incorporated herein by reference). 10.134* Third Amended and Restated Revolving Credit Agreement among Mack-Cali Realty, L.P., as borrower, and JPMorgan Chase Bank, N.A., as the administrative agent, the other agents listed therein and the lending institutions party thereto and referred to therein dated as of October 21, 2011. 31.1* Certification of the Corporation’s President and Chief Executive Officer, Mitchell E. Hersh, pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of the Corporation’s Chief Financial Officer, Barry Lefkowitz, pursuant to Section302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of the Corporation’s President and Chief Executive Officer, Mitchell E. Hersh, and the Corporation’s Chief Financial Officer, Barry Lefkowitz, pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 99.1* Press Release of Mack-Cali Realty Corporation dated October 21, 2011. 101.1* The following financial statements from Mack-Cali Realty, L.P.’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2011 formatted in XBRL: (i) Consolidated Balance Sheets (unaudited), (ii) Consolidated Statements of Operations (unaudited), (iii) Consolidated Statement of Changes in Equity (unaudited), (iv) Consolidated Statements of Cash Flows (unaudited), and (v) Notes to Consolidated Financial Statements (unaudited). * filed herewith 71
